                      Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 1 of 52 Page ID #:1



                     1    Roderick G. Dorman (SBN 96908)
                          rdorman@mckoolsmith.com
                     2    MCKOOL SMITH P.C.
                     3    300 South Grand Avenue, Suite 2900
                          Los Angeles, California 90071
                     4    Telephone:(213) 694-1200
                     5    Douglas A. Cawley (TX SBN 04035500) (Pro Hac Vice to be Filed)
                          dcawley@mckoolsmith.com
                     6    Richard A. Kamprath (TX SBN 24078767) (Pro Hac Vice to be Filed)
                     7    rkamprath@mckoolsmith.com
                          MCKOOL SMITH P.C.
                     8    300 Crescent Court, Suite 1500
                          Dallas, Texas 75201
                     9    Telephone:(214) 978-4000
                     10
                          Joshua W. Budwin (TX SBN 24050347) (Pro Hac Vice to be Filed)
                     11   jbudwin@mckoolsmith.com
                          John B. Campbell (TX SBN 24036314) (Pro Hac Vice to be Filed)
                     12   jcampbell@mckoolsmith.com
                          Kristina S. Baehr (TX SBN 24080780 (Pro Hac Vice to be Filed)
                     13   kbaehr@mckoolsmith.com
                          MCKOOL SMITH P.C.
MCKOOL SMITH, P.C.




                     14
                          300 W. 6th Street, Suite 1700
                     15   Austin, Texas 78701
                          Telephone:(512) 692-8700
                     16
                     17   Attorneys for Plaintiff
                          ROVI GUIDES, INC.
                     18                         UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                     19
                     20   ROVI GUIDES, INC.,            )             Case No.
                     21                          Plaintiff,
                                                        )
                                    v.                  )
                     22                                 )             Judge:
                          COMCAST CORPORATION; COMCAST )
                     23   CABLE COMMUNICATIONS, LLC;    )             COMPLAINT FOR PATENT
                          COMCAST CABLE                 )             INFRINGEMENT
                     24   COMMUNICATIONS MANAGEMENT, )
                     25   LLC; COMCAST BUSINESS                       DEMAND FOR JURY TRIAL
                          COMMUNICATIONS, LLC; COMCAST )
                     26   HOLDINGS CORPORATION;         )
                          COMCAST SHARED SERVICES, LLC; )
                     27   COMCAST OF SANTA MARIA, LLC;  )
                          and COMCAST OF LOMPOC, LLC,   )
                     28                                 )
                                           Defendants.
                      Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 2 of 52 Page ID #:2



                     1         Plaintiff Rovi Guides, Inc. (Rovi) brings this Complaint for patent
                     2    infringement against Comcast Corporation; Comcast Cable Communications, LLC;
                     3    Comcast    Cable    Communications      Management,      LLC;     Comcast    Business
                     4    Communications, LLC; Comcast Holdings Corporation; Comcast Shared Services,
                     5    LLC; Comcast of Santa Maria, LLC; Comcast of Lompoc, LLC (collectively,
                     6    Comcast or Defendants) for infringement of U.S. Patent Nos. 8,001,564 (the ’564
                     7    Patent); 7,779,445 (the ’445 Patent); 7,386,871 (the ’871 Patent); 8,156,528 (the
                     8    ’528 Patent); and 7,301,900 (the ’900 Patent); 7,200,855 (the ’855 Patent)
                     9    (collectively, the Asserted Patents). Rovi, on personal knowledge as to its own acts,
                     10   and upon information and belief as to all others based on investigation, alleges as
                     11   follows:
                     12                             SUMMARY OF THE ACTION
                     13        1.     For over a decade, Comcast built its interactive cable video business on
MCKOOL SMITH, P.C.




                     14   the back of Rovi’s patented technology. Specifically, in 2004, when Rovi’s U.S.
                     15   patent portfolio was less than half the size it is today, Comcast paid Rovi over $250
                     16   million for a fixed-term license to Rovi’s patent portfolio (the License) to use Rovi’s
                     17   technology in connection with Comcast’s Pay-TV systems. Comcast was not alone
                     18   in recognizing the validity and value of Rovi’s patents—every other major Pay-TV
                     19   provider in the U.S. licensed Rovi’s patents on similar terms.
                     20        2.     The License expired on March 31, 2016. Yet when Comcast’s major
                     21   Pay-TV competitors—including AT&T, Charter, DISH, and Verizon—faced similar
                     22   license expirations, Comcast’s competitors renewed their licenses with Rovi, re-
                     23   affirming the value of Rovi’s patents. As part of Rovi’s negotiations with Comcast,
                     24   Rovi offered to renew the License on terms similar to what Rovi offered these
                     25   competitors. Rovi also provided Comcast notice of infringement of many patents,
                     26   including at least one of the Asserted Patents. Rovi explained that, without renewing
                     27   the License, Comcast would no longer have permission to use Rovi’s patents.
                     28                                           1
                                                   COMPLAINT FOR PATENT INFRINGEMENT
                      Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 3 of 52 Page ID #:3



                     1         3.     Comcast rejected Rovi’s offer. Instead, Comcast chose to try to have its
                     2    cake and eat it too. Despite not being licensed since March 31, 2016, for millions of
                     3    subscribers, Comcast has continued to make, use, sell, offer for sale, import, lease,
                     4    offer to lease, and distribute products that practice Rovi’s patents and compete with
                     5    Rovi’s own products. So, while every one of Comcast’s competitors has paid a fair
                     6    price for Rovi’s innovative technology, Comcast alone continues to use it for free.
                     7         4.     Because of Comcast’s willful infringement of Rovi’s patents, Rovi sued
                     8    Comcast in district court and in the International Trade Commission (ITC) for patent
                     9    infringement of certain patents not asserted in this case.
                     10        5.     In November 2017, in the first ITC case, the ITC issued orders in Rovi’s
                     11   favor that barred Comcast from importing and distributing Comcast’s infringing set-
                     12   top boxes (STBs) in the United States. See generally In re Certain Digital Video
                     13   Receivers & Hardware & Software Components Thereof, Inv. No. 337-TA-1001,
MCKOOL SMITH, P.C.




                     14   Comm’n Op. (Dec. 6, 2017) (Final Public Version). In response, rather than take a
                     15   license, Comcast disabled certain valuable features that infringed the patents asserted
                     16   in that ITC action, drawing complaints from Comcast’s subscribers.
                     17        6.     But the removal of these select features from Comcast’s STBs does not
                     18   remedy Comcast’s widespread infringement of Rovi’s patents. Because Comcast has
                     19   made it clear that it will continue to practice Rovi’s patents without a license, Rovi is
                     20   forced to bring this suit to obtain damages, attorneys’ fees, and injunctive relief for
                     21   Comcast’s ongoing and willful infringement of the Asserted Patents.
                     22                                      THE PARTIES
                     23   I.   ROVI: A PIONEER IN MEDIA TECHNOLOGY
                     24        7.     Plaintiff Rovi Guides, Inc. is a Delaware corporation, with a principal
                     25   place of business at 2160 Gold Street, San Jose, California, 95002. Rovi Guides is a
                     26   wholly owned subsidiary of Rovi Corporation and owns the Asserted Patents.
                     27        8.     Rovi is a global leader in digital entertainment technology solutions.
                     28                                           2
                                                   COMPLAINT FOR PATENT INFRINGEMENT
                      Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 4 of 52 Page ID #:4



                     1    Rovi’s market-leading digital entertainment solutions enable the proliferation of
                     2    access to media on electronic devices. These solutions include products and services
                     3    related to Interactive Program Guides (IPGs) and other content delivery solutions,
                     4    content discovery solutions, personalized search and recommendation, advertising
                     5    and programming promotion optimization, and other data and analytics solutions to
                     6    monetize interactions across multiple entertainment platforms. Companies
                     7    worldwide use Rovi’s solutions in applications such as cable, satellite, and Internet
                     8    Protocol television (IPTV) receivers, including, but not limited to, television set-top
                     9    boxes (STBs) and digital-video receivers (DVRs), PCs, mobile devices, and tablets.
                     10        9.      Rovi companies are and have been pioneers in media technology,
                     11   including technology that facilitates consumer access to and discovery of television
                     12   and other audiovisual media. Since introducing one of the first on-screen electronic
                     13   program guides in 1981, Rovi has continued to develop innovative products,
MCKOOL SMITH, P.C.




                     14   services, and solutions that connect consumers with their entertainment.
                     15        10.     Thanks largely to those innovations, Rovi has a portfolio of over 1,200
                     16   issued U.S. patents (including the Asserted Patents) and over 500 pending U.S.
                     17   patent applications, more than 400 of which were filed after the License expired.
                     18   Rovi’s patent portfolio has grown through strategic acquisitions of groundbreaking
                     19   companies, such as Veveo, and of patent portfolios from world-class innovators,
                     20   such as Microsoft and Pixelworks. For example, Rovi has acquired patents,
                     21   including two of the Asserted Patents, from ViXS Systems (ViXS), a Pixelworks
                     22   subsidiary and pioneer in media processing technologies and semiconductor
                     23   solutions.
                     24        11.     Pixelworks has been an innovator in video delivery and display
                     25   technology for over two decades and has amassed a portfolio of over 535 patents
                     26   (issued and pending). Pixelworks offers display processing technology and hardware
                     27   geared at enriching viewing experiences. ViXS is a pioneer in media processing
                     28                                           3
                                                   COMPLAINT FOR PATENT INFRINGEMENT
                      Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 5 of 52 Page ID #:5



                     1    technology for consumer entertainment devices and Pay-TV markets. Pixelworks
                     2    acquired ViXS in 2017, and together the companies have continued to develop
                     3    media processing, delivery, and display technologies.
                     4          12.   Rovi’s patented inventions are used daily by consumers of media
                     5    content, and are “must-haves” for television, other media service providers, and the
                     6    consumer electronics industry that supports them.
                     7          13.   In recognition of the importance and value of Rovi’s patented
                     8    technologies and Rovi’s role as an innovator, every major U.S. Pay-TV provider,
                     9    including Comcast until its license agreement expired in 2016, has taken a license to
                     10   a portfolio of Rovi’s patents.
                     11         14.   Rovi engineers continue to innovate, bringing Rovi to the forefront of
                     12   the next generation of IPG technology. In April 2018, Rovi released its Next-Gen
                     13   Platform, an IPG solution based on Internet Protocol (IP) that allows operators and
MCKOOL SMITH, P.C.




                     14   consumers access to the most advanced television-viewing and navigation features.
                     15         15.   Today, in further recognition of the importance of Rovi’s innovations,
                     16   hundreds of small to mid-size cable operators in the United States use Rovi’s i-
                     17   Guide, Passport, and Next-Gen Platform IPG solutions to provide television
                     18   discovery and navigation features to millions of their subscribers.
                     19   II.   DEFENDANTS
                     20         16.   Comcast Corporation is a Pennsylvania corporation, with a principal
                     21   place of business at One Comcast Center, 1701 John F. Kennedy Blvd.,
                     22   Philadelphia, Pennsylvania, 19103. Through its wholly owned subsidiaries, Comcast
                     23   Corporation provides “Comcast” branded services, including Xfinity digital video,
                     24   audio, and other content services to customers. Subscribers to Comcast’s Xfinity
                     25   television services receive a receiver, such as an STB. Comcast Corporation
                     26   develops the infringing Xfinity services and equipment and provides the infringing
                     27   receivers to customers.
                     28                                            4
                                                    COMPLAINT FOR PATENT INFRINGEMENT
                      Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 6 of 52 Page ID #:6



                     1         17.    Comcast Cable Communications, LLC is a Delaware limited liability
                     2    company, with a principal place of business at One Comcast Center, 1701 John F.
                     3    Kennedy     Blvd.,    Philadelphia,   Pennsylvania,    19103.     Comcast        Cable
                     4    Communications, LLC is a subsidiary of Comcast Corporation. Comcast Cable
                     5    Communications, LLC, jointly with the other Defendants, develops the infringing
                     6    Xfinity services and equipment and provides infringing receivers to customers.
                     7         18.    Comcast Cable Communications Management, LLC is a Delaware
                     8    limited liability company, with a principal place of business at One Comcast Center,
                     9    1701 John F. Kennedy Blvd., Philadelphia, Pennsylvania, 19103. Comcast Cable
                     10   Communications Management, LLC is a subsidiary of Comcast Corporation.
                     11   Comcast Cable Communications Management, LLC, jointly with the other
                     12   Defendants, develops the infringing Xfinity services and equipment and provides
                     13   infringing receivers to customers.
MCKOOL SMITH, P.C.




                     14        19.    Comcast Business Communications, LLC is a Pennsylvania limited
                     15   liability company, with a principal place of business at One Comcast Center, 1701
                     16   John F. Kennedy Blvd., Philadelphia, Pennsylvania, 19103. Comcast Business
                     17   Communications, LLC is a subsidiary of Comcast Corporation. Comcast Business
                     18   Communications, LLC, jointly with the other Defendants, develops the infringing
                     19   Xfinity services and equipment and provides infringing receivers to customers.
                     20        20.    Comcast Holdings Corporation is a Pennsylvania corporation, with a
                     21   principal place of business at One Comcast Center, 1701 John F. Kennedy Blvd.,
                     22   Philadelphia, Pennsylvania, 19103. Comcast Holdings Corporation is a subsidiary of
                     23   Comcast Corporation. Comcast Holdings Corporation, jointly with the other
                     24   Defendants, develops the infringing Xfinity services and equipment and provides
                     25   infringing receivers to customers.
                     26        21.    Comcast Shared Services, LLC is a Delaware corporation, with a
                     27   principal place of business at 330 N. Wabash Ave. 22, Chicago, IL, 60611-3586.
                     28                                           5
                                                   COMPLAINT FOR PATENT INFRINGEMENT
                      Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 7 of 52 Page ID #:7



                     1    Comcast Shared Services, LLC is a subsidiary of Comcast Corporation. Comcast
                     2    Shared Services, LLC, jointly with the other Defendants, develops the infringing
                     3    Xfinity services and equipment and provides infringing receivers to customers.
                     4         22.    On information and belief after reasonable investigation, Comcast of
                     5    Santa Maria, LLC is a Delaware corporation, with a principal place of business at
                     6    685 East Betteravia Rd., Santa Maria, CA, 93454. On information and belief after
                     7    reasonable investigation, Comcast of Santa Maria, LLC is a subsidiary of Comcast
                     8    Corporation. On information and belief after reasonable investigation, Comcast of
                     9    Santa Maria, LLC, jointly with the other Defendants, develops the infringing Xfinity
                     10   services and equipment and provides infringing receivers to customers.
                     11        23.    On information and belief after reasonable investigation, Comcast of
                     12   Lompoc, LLC is a Delaware corporation, with a principal place of business at 1145
                     13   North H Street, Suite B, Lompoc, CA, 93436. On information and belief after
MCKOOL SMITH, P.C.




                     14   reasonable investigation, Comcast of Lompoc, LLC is a subsidiary of Comcast
                     15   Corporation. On information and belief after reasonable investigation, Comcast of
                     16   Lompoc, LLC, jointly with the other Defendants, develops the infringing Xfinity
                     17   services and equipment and provides infringing receivers to customers.
                     18                            JURISDICTION AND VENUE
                     19        24.    This action arises under the patent laws of the United States, 35 U.S.C.
                     20   §§ 1, et seq. Accordingly, this Court has subject matter jurisdiction pursuant to 28
                     21   U.S.C. §§ 1331 (federal question) and 1338(a) (action arising under an Act of
                     22   Congress relating to patents). Venue is proper in this judicial district under 28
                     23   U.S.C. §§ 1391 and 1400(b).
                     24        25.    More specifically, this action for patent infringement involves
                     25   Comcast’s manufacture, use, sale and/or lease, offer for sale and/or lease, and/or
                     26   importation into the United States of its infringing IPG system, including Comcast’s:
                     27   (1) DVRs and related hardware and software components such as X1 DVR and non-
                     28                                          6
                                                  COMPLAINT FOR PATENT INFRINGEMENT
                      Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 8 of 52 Page ID #:8



                     1        DVR STBs,1 Xfinity Stream and TV Remote mobile applications,2 Xfinity Stream
                     2        Portal,3 and the servers that operate in conjunction with X1 receivers and Xfinity
                     3        Stream App and Portal to create the Comcast X1 System; and (2) Xfinity broadband
                     4        gateways4 (collectively, the Accused Products).
                     5             26.    On information and belief after reasonable investigation, Comcast
                     6        operates at least two Xfinity stores physically located in the Central District of
                     7        California. On information and belief after reasonable investigation, Comcast
                     8        conducts its regular, established business at these locations. These Xfinity stores
                     9        provide infringing products to customers in this District. Comcast lists these Xfinity
                     10       stores on its website and identifies them as places where customers can obtain
                     11       infringing products.5 On information and belief after reasonable investigation,
                     12       Comcast owns and/or leases the premises where these Xfinity stores are located. On
                     13       information and belief after reasonable investigation, Comcast staffs these Xfinity
MCKOOL SMITH, P.C.




                     14       stores with Comcast employees, many of whom live in this District.
                     15            27.    This Court has general and/or specific personal jurisdiction over
                     16       Comcast Corporation, and venue is proper, in part because Comcast Corporation,
                     17       directly and/or in combination with its subsidiaries and/or through its agents, does
                     18       continuous and systematic business in this district, including by providing infringing
                     19       products and services to residents of the Central District of California, by providing
                     20
                     21   1
                                  See X1 TV Box Comparison – DVR vs. Non-DVR, XFINITY,
                          https://www.xfinity.com/support/articles/x1-hub-vs-companion-box (last visited Apr. 18, 2019).
                     22   2
                                  See Set up the XFINITY TV Remote App, XFINITY, https://www.xfinity.com/support/xfinity-
                     23   apps/setting-up-the-cable-tv-app/ (last visited Apr. 18, 2019); Get Access to Xfinity Stream, XFINITY,
                          https://www.xfinity.com/get-stream (last visited Apr. 18, 2019).
                     24   3
                                  See View Programs from Your Xfinity Stream Portal, XFINITY,
                          https://www.xfinity.com/support/articles/xfinity-tv-website-on-screen-guide (last visited Apr. 19, 2019).
                     25   4
                                 Overview of Xfinity Gateways, XFINITY, https://www.xfinity.com/support/articles/broadband-
                     26   gateways-userguides (last visited Apr. 19, 2019).
                          5
                                  See, e.g., 685 East Betteravia Rd, COMCAST, https://www.xfinity.com/local/ca/santa-maria/685-
                     27   east-betteravia-rd.html (last visited Apr. 18, 2019).
                     28                                                 7
                                                         COMPLAINT FOR PATENT INFRINGEMENT
                      Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 9 of 52 Page ID #:9



                     1    infringing products and services that it knew would be used within this district,
                     2    and/or by participating in the solicitation of business from residents of this district.
                     3         28.    In addition, upon information and belief, Comcast Corporation, directly
                     4    or through its subsidiaries, places infringing products in the stream of commerce,
                     5    which it directs at this district with the knowledge and/or understanding that such
                     6    products will be sold, leased, or otherwise provided to customers within this district.
                     7    In addition, upon information and belief, Comcast Corporation, directly or through
                     8    its subsidiaries, employs individuals within the Central District of California
                     9    (including employees who provide infringing products and services to customers
                     10   here) and maintains offices and facilities here. Comcast Corporation, directly or
                     11   through its subsidiaries, operates highly commercial websites through which it
                     12   makes regular sales and/or leases of products and/or sales of services to customers in
                     13   this district, including products and services that, upon information and belief,
MCKOOL SMITH, P.C.




                     14   infringe the Asserted Patents.
                     15        29.    This Court has general and/or specific personal jurisdiction over
                     16   Comcast Cable Communications, LLC, and venue is proper, in part because
                     17   Comcast Cable Communications, LLC, directly and/or in combination with other
                     18   Comcast entities and/or through its agents, does continuous and systematic business
                     19   in this district including by providing infringing products and services to residents of
                     20   the Central District of California, by providing infringing products and services that
                     21   it knew would be used within this district, and/or by participating in the solicitation
                     22   of business from residents of this district. In addition, upon information and belief,
                     23   Comcast Cable Communications, LLC, directly or through its subsidiaries, places
                     24   infringing products in the stream of commerce, which it directs at this district with
                     25   the knowledge and/or understanding that such products will be sold, leased, or
                     26   otherwise provided to customers within this district. In addition, upon information
                     27   and belief, Comcast Cable Communications, LLC, directly or through its
                     28                                            8
                                                    COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 10 of 52 Page ID #:10



                     1    subsidiaries, employs individuals within the Central District of California (including
                     2    employees who provide infringing products and services to customers here) and
                     3    maintains offices and facilities here. Comcast Cable Communications, LLC, directly
                     4    or through its subsidiaries, operates highly commercial websites through which
                     5    regular sales and/or leases of products and/or sales of services are made to customers
                     6    in this district, including products and services that, upon information and belief,
                     7    infringe the Asserted Patents.
                     8          30.   This Court has general and/or specific personal jurisdiction over
                     9    Comcast Cable Communications Management, LLC, and venue is proper, in part
                     10   because Comcast Cable Communications Management, LLC, directly and/or in
                     11   combination with other Comcast entities and/or through its agents, does continuous
                     12   and systematic business in this district including by providing infringing products
                     13   and services to residents of the Central District of California, by providing infringing
MCKOOL SMITH, P.C.




                     14   products and services that it knew would be used in this district, and/or by
                     15   participating in the solicitation of business from residents of this district. In addition,
                     16   upon information and belief, Comcast Cable Communications Management, LLC,
                     17   directly or through its subsidiaries, places infringing products in the stream of
                     18   commerce, which it directs at this district, with the knowledge and/or understanding
                     19   that such products will be sold, leased, or otherwise provided to customers within
                     20   this district. In addition, upon information and belief, Comcast Cable
                     21   Communications Management, LLC, directly or through its subsidiaries, employs
                     22   individuals within the Central District of California (including employees who
                     23   provide infringing products and services to customers here) and maintains offices
                     24   and facilities here. Comcast Cable Communications Management, LLC, directly or
                     25   through its subsidiaries, operates highly commercial websites through which regular
                     26   sales and/or leases of products and/or sales of services are made to customers in this
                     27   district, including products and services that, upon information and belief, infringe
                     28                                            9
                                                    COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 11 of 52 Page ID #:11



                     1    the Asserted Patents.
                     2         31.    This Court has general and/or specific personal jurisdiction over
                     3    Comcast of Santa Maria, LLC and venue is proper, in part, because Comcast of
                     4    Santa Maria, LLC, directly and/or in combination with other Comcast entities and/or
                     5    through its agents, does continuous and systematic business in this district including
                     6    by providing infringing products and services to residents of the Central District of
                     7    California, by providing infringing products and services that it knew would be used
                     8    within this district, and/or by participating in the solicitation of business from
                     9    residents of this district. In addition, upon information and belief, Comcast of Santa
                     10   Maria, LLC, directly or through its subsidiaries, places infringing products within
                     11   the stream of commerce, which it directs at this district with the knowledge and/or
                     12   understanding that such products will be sold, leased, or otherwise provided to
                     13   customers within this district. In addition, upon information and belief, Comcast of
MCKOOL SMITH, P.C.




                     14   Santa Maria, LLC, directly or through its subsidiaries, has a regular and established
                     15   business within the Central District of California, at least at the Comcast store and
                     16   service center at 685 East Betteravia Rd., Santa Maria, CA, 93454. In addition, upon
                     17   information and belief, Comcast of Santa Maria, LLC, directly or through its
                     18   subsidiaries, employs individuals within the Central District of California (including
                     19   employees who provide infringing products and services to customers here) and
                     20   maintains offices and facilities here. Comcast of Santa Maria, LLC, directly or
                     21   through its subsidiaries, operates highly commercial websites through which regular
                     22   sales and/or leases of products and/or sales of services are made to customers in this
                     23   district, including products and services that, upon information and belief, infringe
                     24   the Asserted Patents.
                     25        32.    This Court has general and/or specific personal jurisdiction over
                     26   Comcast of Lompoc, LLC, and venue is proper, in part because Comcast of
                     27   Lompoc, LLC, directly and/or in combination with other Comcast entities and/or
                     28                                          10
                                                   COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 12 of 52 Page ID #:12



                     1    through its agents, does continuous and systematic business in this district including
                     2    by providing infringing products and services to residents of the Central District of
                     3    California, by providing infringing products and services that it knew would be used
                     4    in this district, and/or by participating in the solicitation of business from residents
                     5    of this district. In addition, upon information and belief, Comcast of Lompoc, LLC,
                     6    directly or through its subsidiaries, places infringing products in the stream of
                     7    commerce, which it directs at this district with the knowledge and/or understanding
                     8    that such products will be sold, leased, or otherwise provided to customers in this
                     9    district. In addition, upon information and belief, Comcast of Lompoc, LLC, directly
                     10   or through its subsidiaries, has a regular and established business within the Central
                     11   District of California, at least at the Comcast store and service center at 1145 North
                     12   H Street, Suite B, Lompoc, CA, 93436. In addition, upon information and belief,
                     13   Comcast of Lompoc, LLC, directly or through its subsidiaries, employs individuals
MCKOOL SMITH, P.C.




                     14   in the Central District of California (including employees who provide infringing
                     15   products and services to customers here) and maintains offices and facilities here.
                     16   Comcast of Lompoc, LLC, directly or through its subsidiaries, operates highly
                     17   commercial websites through which regular sales and/or leases of products and/or
                     18   sales of services are made to customers in this district, including products and
                     19   services that, upon information and belief, infringe the Asserted Patents.
                     20        33.    This Court has general and/or specific personal jurisdiction over the
                     21   remaining Defendants, and venue is proper, in part because said Defendants, directly
                     22   and/or in combination with Comcast Corporation and/or other Comcast Corporation
                     23   subsidiaries and/or their agents, do continuous and systematic business in this
                     24   district including by providing infringing products and services to residents of the
                     25   Central District of California, by providing infringing products and services that it
                     26   knew would be used within this district, and/or by participating in the solicitation of
                     27   business from residents of this district.
                     28                                           11
                                                    COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 13 of 52 Page ID #:13



                     1         34.    Venue is appropriate in this Court because the Plaintiff maintains its
                     2    business in this District. One of Rovi’s primary offices is situated at 2233 N. Ontario
                     3    St., Burbank, CA 91504 and employs approximately 85 employees, including
                     4    witnesses expected to testify in this action.
                     5                                FACTUAL BACKGROUND
                     6    I.   ROVI’S HISTORY OF INNOVATION AND COMMERCIAL SUCCESS
                     7         35.    Rovi has invested in developing the substantial majority of the
                     8    pioneering advances in IPG technology and related functionality for subscription-
                     9    based television (aka Pay-TV) broadcasting.
                     10        36.    Since the launch of TV Guide Magazine in 1953, the Rovi family of
                     11   companies (which has included, through strategic mergers, joint ventures, and
                     12   acquisitions, United Video, TV Guide Onscreen, StarSight Telecast, Prevue, TV
                     13   Guide, Video Guide, Gemstar, Aptiv Digital, Macrovision, Fanhattan, and Veveo)
MCKOOL SMITH, P.C.




                     14   has been a pioneer and recognized leader in media technology, including technology
                     15   used to facilitate consumer access to television and other audiovisual media. Today,
                     16   Rovi’s market-leading digital entertainment solutions enable the proliferation of
                     17   access to media on electronic devices. These solutions include products and services
                     18   related to IPGs and other content discovery solutions, personalized search and
                     19   recommendation, advertising and programming promotion optimization, and other
                     20   data and analytics solutions to monetize interactions across multiple entertainment
                     21   platforms. Companies worldwide use Rovi’s solutions in applications such as cable,
                     22   satellite, and Internet Protocol television (IPTV) receivers, including, but not limited
                     23   to, STBs, DVRs, PCs, mobile devices, and tablets.
                     24        37.    United Video was founded in 1965 in Tulsa, OK. United Video was a
                     25   visionary in broadcasting and entertainment throughout its history. United Video
                     26   offered the first electronic program guide in North America in 1981, almost 30 years
                     27   after the launch of TV Guide Magazine. This electronic program guide automatically
                     28                                           12
                                                    COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 14 of 52 Page ID #:14



                     1    scrolled through program listings and did not provide any interactive program
                     2    features. Interactive program guides, which allow viewers to interact with program
                     3    listings, only became available later. Thus, before the 1990s and before United
                     4    Video’s innovations during that time period, television viewers could only access
                     5    program listings with printed guides or automatically scrolling electronic guides.
                     6         38.    In the 1990s, United Video’s innovations established itself as a pioneer
                     7    in digital broadcasting and interactive program guide technology, such as advanced
                     8    DVR features. United Video’s forward-looking advanced DVR technologies—
                     9    including functionalities such as remote server recording and IPG-maintained DVR
                     10   directory systems that relate to some of the Asserted Patents—remain important
                     11   features for the cable industry even today.
                     12        39.    In the late 1980s, another Rovi company invented the VCR Plus®,
                     13   which significantly simplified programming of videocassette recorders, enabling
MCKOOL SMITH, P.C.




                     14   television subscribers to more easily record the content they desired. VCR Plus®
                     15   was a resounding success and helped establish the Rovi family of companies as the
                     16   frontrunner in the program guide industry by broadly licensing its VCR Plus®
                     17   product and related technologies.
                     18        40.    In the mid-1990’s, another Rovi company launched the first IPG
                     19   services designed for use in Pay-TV television receivers. These early IPGs were full-
                     20   screen grid guides that displayed television program listings by time and channel in
                     21   a two-dimensional grid. Using a remote control, a user could interact with the guides
                     22   to see, for example, what was on television at a later time or on a different channel,
                     23   instead of depending on the automated scrolling of a traditional on-screen guide.
                     24        41.    Rovi’s IPG technologies today allow for multi-screen entertainment
                     25   across a variety of user devices (e.g., seamless access to the same media from
                     26   multiple devices and device types like a television and mobile device), and provide
                     27   customizable listings for televisions, receivers, game consoles, and mobile devices,
                     28                                          13
                                                   COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 15 of 52 Page ID #:15



                     1    thereby allowing consumers to find, discover, and enjoy the content they want, when
                     2    they want it, and where they want to access it. These and other innovations help
                     3    users navigate an increasingly overwhelming amount of content to discover and
                     4    access entertainment they actually want to watch on virtually any platform or device.
                     5         42.    To maintain Rovi’s leadership position in this industry, Rovi has
                     6    invested and continues to invest significant resources in the design, development,
                     7    and licensing of its IPGs and related technologies used by television service
                     8    providers (as well as others in the digital entertainment industry). For example, from
                     9    2014 to 2017, Rovi invested over $300 million in research and development.
                     10   Furthermore, Rovi has over 600 U.S.-based, full-time employees supporting the
                     11   development of new products and platforms.
                     12        43.    Rovi has incorporated its technological innovations resulting from its
                     13   significant investment in research and development into its commercial products.
MCKOOL SMITH, P.C.




                     14   For example, Rovi’s i-Guide and Passport Guide are IPGs that provide
                     15   comprehensive listings, intuitive search capabilities, advanced DVR and Video-on-
                     16   Demand functionality, and HD support. Hundreds of small to mid-size cable
                     17   operators, serving millions of subscribers in the United States, use Rovi’s i-Guide
                     18   and Passport Guide IPG solutions today.
                     19        44.    In addition, Rovi invests heavily in next-generation Internet Protocol
                     20   television (IPTV) solutions. These investments have led to groundbreaking products
                     21   like the Next-Gen Platform IPG solution, which was announced to the public in
                     22   January 2018 and released to the public in April 2018. The Next-Gen Platform IPG
                     23   solution serves an expanding base of retail TiVo Bolt/VOX hardware users and
                     24   cable operator-customers with industry-leading IPTV features.
                     25        45.    The value of Rovi’s innovative solutions has been recognized by
                     26   numerous leading Pay-TV service providers, which license these technologies and
                     27   solutions from Rovi. Today, almost 150 million households worldwide access Pay-
                     28                                          14
                                                   COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 16 of 52 Page ID #:16



                     1        TV entertainment through Rovi’s technology.
                     2             46.    In addition, Rovi’s innovative IPG-related technologies have been
                     3        recognized through numerous industry awards and accolades. For example, in 2012,
                     4        Rovi was awarded a Technology and Engineering Emmy® Award for its
                     5        “Pioneering On-Screen Interactive Program Guides” that assist “viewer[s] in rapidly
                     6        locating their desired program.” These Emmy® awards recognize “developments . . .
                     7        involved in engineering technologies which either represent so extensive an
                     8        improvement on existing methods or are so innovative in nature that they materially
                     9        have affected the transmission, recording, or reception of television.”6
                     10            47.    Rovi’s history of innovation is also reflected in the extensive patent
                     11       coverage awarded to Rovi for its inventions. This portfolio, which includes more
                     12       than 4,500 issued or pending patents worldwide, is a direct result of Rovi’s
                     13       substantial and ongoing investment in research and development. The Asserted
MCKOOL SMITH, P.C.




                     14       Patents are reflective of this history of innovation, embodying a number of firsts in
                     15       the development of IPG and advanced DVR-related technologies.
                     16            48.    The entertainment industry also recognizes the strength of Rovi’s patent
                     17       portfolio. Every major U.S. Pay-TV provider—including AT&T (which recently
                     18       acquired DirecTV), Charter, Cox, Dish, and Verizon among others—has
                     19       acknowledged the value of Rovi’s innovations by licensing Rovi’s patents covering
                     20       these innovations—and renewing those licenses in the last few years. Comcast itself
                     21       once licensed Rovi’s portfolio for over $250 million for a fixed term (March 2004 –
                     22       March 2016). Many leading video-content providers have also licensed Rovi’s
                     23       patent portfolio, including traditional media (cable, satellite, IPTV), new media
                     24       (online, mobile), and manufacturers and distributors of receivers and other consumer
                     25       electronic devices. Yet, despite this widespread recognition of the value and
                     26
                          6
                               Technology & Engineering, THE NATIONAL ACADEMY OF TELEVISION ARTS &
                     27   SCIENCES, http://emmyonline.com/tech (last visited Apr. 18, 2019).
                     28                                              15
                                                       COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 17 of 52 Page ID #:17



                     1        enforceability of Rovi’s patent portfolio, Comcast decided to free ride, refusing to
                     2        renew its license and compensate Rovi.
                     3              49.   Rovi’s long-term financial success depends, in part, on its ability to
                     4        establish, maintain, and protect its proprietary technology through patents.
                     5        Comcast’s infringement presents significant and ongoing harm to Rovi’s business.
                     6        II.   COMCAST HAS LONG BENEFITED FROM ITS USE OF ROVI’S
                     7              PATENTED TECHNOLOGIES
                     8              50.   Before Comcast first licensed Rovi’s patents, it measured business
                     9        success with reference to how many subscribers it had. Comcast did not historically
                     10       measure its business success by the quality of the services it provided to its
                     11       customers. Comcast touted itself in its 2002 10-K as being the “largest cable
                     12       operator in the United States.”
                     13             51.   Beginning in or around 2004, Comcast began attributing revenue
MCKOOL SMITH, P.C.




                     14       growth to its “advanced services,” including Video-on-Demand (VOD) and digital-
                     15       video-recording (DVR). Comcast recognized that its future business success
                     16       depended on product differentiation from other cable operators and satellite
                     17       providers through offering advanced services to its customers.
                     18             52.   In 2004, to secure the growth in its “advanced services,” Comcast
                     19       entered into the License with Gemstar (a forerunner to Rovi). In SEC filings,
                     20       Comcast described the License as an effort “to acquire and develop technology that
                     21       will drive product differentiation and new applications and extend our nationwide
                     22       fiber-optic network”7 and enhance Comcast’s IPG platform to improve Comcast’s
                     23       ability to challenge its competitors. Importantly, the License was not a sale of
                     24       technology from Gemstar to Comcast by which Comcast “acquired” the technology
                     25       from Gemstar; it was a license for a fixed term during which Comcast had
                     26
                          7
                                  See Comcast Annual Report 2004 at 18, available at
                     27   http://www.annualreports.com/HostedData/AnnualReportArchive/c/NASDAQ_CMCSA_2004.pdf.
                     28                                              16
                                                       COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 18 of 52 Page ID #:18



                     1        permission from Gemstar to use Gemstar’s guidance patent portfolio technology for
                     2        specific purposes, but only until the license expired. The License also included a
                     3        Joint Venture with Gemstar called GuideWorks, under which Gemstar would help
                     4        Comcast develop a next-generation IPG platform.
                     5              53.    For years, Comcast publicly admitted that the technology Rovi licensed
                     6        to Comcast during the term of the License was foundational to Comcast’s ability to
                     7        offer new and advanced services, to grow its business, and to develop its own IPG
                     8        and advanced service platforms. Comcast describes the License as a “strategic
                     9        agreement[] with Gemstar-TV Guide” to “develop enhancements to the user
                     10       interface and the functionality of its service offerings.” 8
                     11             54.    Comcast’s 10-K SEC filings from 2004 to date consistently recognize
                     12       the importance of the Rovi technology needed to provide advanced services in
                     13       connection with Comcast’s digital cable services, including advanced VOD and
MCKOOL SMITH, P.C.




                     14       DVR features. Indeed, in its 2004 10-K, Comcast noted that its “subscriber growth is
                     15       attributable to new and improved products and advanced services in our digital cable
                     16       and   high-speed     Internet    services.”9   Because    increased    competition      from
                     17       telecommunications providers, Internet service providers (ISPs), and satellite
                     18       companies in the provision and delivery of new and advanced services has been one
                     19       of Comcast’s greatest competitive concerns, Comcast’s 10-K SEC filings since 2004
                     20       highlight the importance of Comcast’s advanced services, which rely on Rovi’s
                     21       patented technology.
                     22             55.    For example, Comcast’s 2006 10-K SEC filing highlights the value of
                     23       Comcast’s use of Rovi’s (then Gemstar’s) technology to develop and enhance
                     24
                          8
                     25           Comcast Timeline, COMCAST, https://corporate.comcast.com/news-information/timeline (last
                          visited Apr. 18, 2019, and available at
                     26   https://web.archive.org/web/20190202223708/https://corporate.comcast.com/news-
                          information/timeline).
                     27   9
                                    See Comcast Annual Report 2004 at 18.
                     28                                                17
                                                         COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 19 of 52 Page ID #:19



                     1     Comcast’s IPGs. Comcast stated, “This [the License] allows us to utilize Gemstar’s
                     2     intellectual property and technology and the TV Guide brand and content on our
                     3     interactive program guides . . . In addition, we and Gemstar formed an entity to
                     4     develop and enhance interactive programming guides.”10
                     5           56.     In 2010, Comcast and Rovi terminated their joint venture, but Comcast
                     6     reaffirmed its need for Rovi technology by entering into an expanded patent license
                     7     agreement with Rovi. Indeed, Rick Rioboli, SVP, Comcast Metadata Products and
                     8     Search Services, remarked that “Rovi has been a very important partner of ours for
                     9     many years.”11
                     10          57.     In 2012, while under license to Rovi’s patents, Comcast launched the X1
                     11    IPG Product, which it describes as “a cloud‐enabled video platform that transformed
                     12    the TV into an interactive, integrated entertainment experience.”12
                     13          58.     In 2014, also during the pendency of its then soon-to-expire License to
MCKOOL SMITH, P.C.




                     14    Rovi’s patents, Comcast introduced the next generation of its X1 IPG Product,
                     15    which it describes as “designed to make navigation, search and discovery of content
                     16    easier and quicker than ever before. The X1 IPG Product gives customers an
                     17    interactive TV experience, providing instant access to all of their Entertainment.”13
                     18          59.     As set forth herein, Comcast’s X1 IPG Product and Xfinity broadband
                     19    gateways are designed to and do infringe at least one claim of each of the Asserted
                     20    Patents.
                     21          60.     Comcast has an installed base of several million X1 subscribers and is
                     22    continuing to market throughout the United States to further expand the reach of its
                     23   10
                                 Id. at 48.
                     24   11
                                   Rovi Corporation Sends Letter to Stockholders, TIVO,
                          http://pr.tivo.com/file/4206196/Index?KeyFile=29075378 (last visited Apr. 18, 2019).
                     25   12
                                  See Our Story, COMCAST, http://corporate.comcast.com/our-company/our-story, archived at
                     26   https://web.archive.org/web/20170519044316/http://corporate.comcast.com/our-company/our-story (last
                          visited Apr. 18, 2019).
                     27   13
                                 Id.
                     28                                               18
                                                        COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 20 of 52 Page ID #:20



                     1     X1 IPG Product.14
                     2           61.     Even today, Comcast admits that its “businesses depend on” the
                     3     “deployment” and “continued development” of its infringing “set-top boxes, cloud
                     4     DVR[,] and wireless gateways.”15
                     5           62.     On March 31, 2016, Comcast’s License to use the Rovi technology
                     6     expired. Comcast refused to execute a new license. Yet Comcast continues to
                     7     practice the inventions claimed in Rovi’s patents and continues to offer, lease, and
                     8     distribute the X1 product and enhanced IPG platform, which infringes Rovi’s patents
                     9     and never would have been lawfully developed but for the now-expired License.
                     10    III. COMCAST AND ROVI ARE COMPETITORS IN THE
                     11          DEVELOPMENT AND PROVISION OF IPG SOLUTIONS
                     12          63.     Comcast markets and provides its Accused Products, including the X1
                     13    IPG Product, in the United States to subscribers. Comcast explains to its subscribers
MCKOOL SMITH, P.C.




                     14    and potential subscribers that the Accused Products, including X1 STBs, provide
                     15    features the Asserted Patents cover. For example, Comcast has branded features
                     16    such as the “X1 Sports App”16 and provides instructions for these features on its
                     17    website and forums.
                     18          64.     Rovi invests in the development of IPGs, including Next-Gen, i-Guide,
                     19    and Passport that compete directly and indirectly with Comcast’s Accused Products
                     20    in the United States. Rovi’s next-generation IPTV products provide functionalities
                     21    the Asserted Patents cover, such as DVR directories and real-time data in IPGs. In
                     22    the first half of 2019, Next-Gen will include both network DVR and Start Over and
                     23    Catch Up (nDVR and SOCU) functionalities that provide viewers with directories of
                     24
                          14
                     25           See Comcast Annual Report 2017 at 3-4 (Comcast’s cable distribution footprint), 40, available at
                          https://www.cmcsa.com/static-files/111ba611-eb85-4edc-9000-3907c84697d8; CMCSA.
                     26   15
                                  See id. at 21.
                          16
                                  Access and Watch Games on the X1 Sports App, XFINITY,
                     27   https://www.xfinity.com/support/articles/x1-sports-app-watch-games (last visited Apr. 18, 2019).
                     28                                               19
                                                        COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 21 of 52 Page ID #:21



                     1     remote server recordings and the ability to start over or catch up on broadcast
                     2     programs with copies retained at remote servers.
                     3           65.    In further competition with Rovi, Comcast also markets and licenses its
                     4     Accused Products, including the X1 IPG Product, in the United States to other Pay-
                     5     TV providers as part of Comcast’s X1 Syndication Platform.17 As an example of this
                     6     competition between Rovi and Comcast, Cequel III Programming, LLC d/b/a
                     7     Suddenlink Communications (Suddenlink) has, for the past several years, licensed
                     8     Rovi’s i-Guide IPG platform, which Suddenlink has deployed to hundreds of
                     9     thousands of subscribers. In direct competition with Rovi, Comcast has marketed its
                     10    X1 syndication product, including the DVR features that the Asserted Patents cover,
                     11    to Suddenlink.
                     12          66.    On April 20, 2016, to further encourage and enable television and
                     13    consumer-electronics companies to implement Comcast’s infringing X1 IPG,
MCKOOL SMITH, P.C.




                     14    Comcast launched the Xfinity TV Partner Program with an application that
                     15    “provide[s] access to [Comcast’s] TV cable service, . . . live and on demand
                     16    programming and cloud DVR recordings, and will be available on partners’ smart
                     17    TVs, TV-connected devices, and other IP-enabled video devices.”18 Comcast
                     18    continues to promote its Xfinity TV Partner Program today, advertising “an intuitive
                     19    user interface, personalized content, and cloud DVR recordings.”19
                     20
                     21   17
                                   Transforming Your Customers’ Experience. COMCAST TECHNOLOGY SOLUTIONS,
                          https://www.comcasttechnologysolutions.com/our-portfolio/x1-platform (last visited Apr. 18, 2019).
                     22   18
                                   Mark Hess, Comcast Seeks TV and Other Consumer Electronics Partners to Bring Xfinity TV
                     23   Cable Service to More Retail Devices, COMCAST, available at
                          https://corporate.comcast.com/comcast-voices/comcast-seeks-partners-to-bring-xfinity-tv-cable-
                     24   service-to-more-retail-devices (last visited Apr. 18, 2019); see also Jeff Baumgartner, Comcast to
                          Stream Its Pay TV Service to LG TVs, MULTICHANNEL, available at
                     25   https://www.multichannel.com/news/comcast-stream-its-pay-tv-service-lg-tvs-415485 (last visited
                          Apr. 18, 2019).
                     26   19
                                   Comcast Statement on Xfinity TV and Streaming Services,
                          https://corporate.comcast.com/press/releases/comcast-statement-on-xfinity-tv-and-streaming-devices
                     27   (last visited Apr. 18, 2019).
                     28                                              20
                                                       COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 22 of 52 Page ID #:22



                     1         67.    In direct competition with Rovi’s own patent-protected IPG products,
                     2    Comcast will continue to market its X1 IPG Product to customers as well as to other
                     3    Pay-TV providers (including Pay-TV providers that do not have a license to Rovi’s
                     4    patents).
                     5    IV. COMCAST’S INFRINGING PRODUCTS AND SERVICES
                     6         68.    Comcast is in the business of providing digital video, audio, and other
                     7    content services to customers under the name “Xfinity.” Comcast provides its
                     8    subscribers with at least one Accused Product that is necessary for the receipt of
                     9    such services.
                     10        69.    On information and belief after reasonable investigation, Comcast and/or
                     11   entities under Comcast’s direction and control provide Xfinity products and services
                     12   to consumers. Directly or indirectly, Comcast Corporation owns regional
                     13   subsidiaries that provide telecommunications and video services to customers in a
MCKOOL SMITH, P.C.




                     14   number of states. Xfinity services have been made available to consumers through at
                     15   least the following regional subsidiaries owned, directly or indirectly, by Comcast
                     16   Corporation:                               Comcast                                of
                     17   Arkansas/Florida/Louisiana/Minnesota/Mississippi/Tennessee, Inc.; Comcast of
                     18   Boston, Inc.; Comcast of California II, LLC; Comcast of California III, Inc.;
                     19   Comcast of California IX, Inc.; Comcast of California/Colorado, LLC; Comcast of
                     20   California/Colorado/Florida/Oregon,              Inc.;           Comcast          of
                     21   California/Colorado/Illinois/Indiana/Michigan,           LP;       Comcast        of
                     22   California/Maryland/Pennsylvania/Virginia/West       Virginia,   LLC;   Comcast   of
                     23   California/Massachusetts/Michigan/Utah, LLC; Comcast of Colorado IX, LLC;
                     24   Comcast of Colorado/Florida/Michigan/New Mexico/Pennsylvania/Washington,
                     25   LLC; Comcast of Colorado/Pennsylvania/West Virginia, LLC; Comcast of
                     26   Connecticut,     Inc.;   Comcast      of   Connecticut/Georgia/Massachusetts/New
                     27   Hampshire/New      York/North   Carolina/Virginia/Vermont,       LLC;   Comcast   of
                     28                                          21
                                                   COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 23 of 52 Page ID #:23



                     1     Florida/Georgia/Illinois/Michigan, LLC; Comcast of Florida/Georgia/Pennsylvania,
                     2     L.P.; Comcast of Garden State, L.P.; Comcast of Houston, LLC; Comcast of Illinois
                     3     VI, Inc.; Comcast of Illinois/Indiana/Ohio, LLC; Comcast of Lompoc, LLC;
                     4     Comcast of Maine/New Hampshire, Inc.; Comcast of Maryland, LLC; Comcast
                     5     Cable of Maryland, LLC; Comcast of Massachusetts I, Inc.; Comcast of
                     6     Massachusetts II, Inc.; Comcast of Massachusetts III, Inc.; Comcast of
                     7     Massachusetts/New Hampshire, LLC; Comcast of New Jersey II, LLC; Comcast of
                     8     Oregon II, Inc.; Comcast of Philadelphia II, LLC; Comcast of Potomac, LLC;
                     9     Comcast of Santa Maria, LLC; Comcast of South Jersey, LLC; Comcast of
                     10    Southeast Pennsylvania, LLC; Comcast of the South; Comcast of Utah II, Inc.; and
                     11    Mile Hi Cable Partners, LP (collectively, Regional Subsidiaries).
                     12            70.    Comcast Corporation and its Regional Subsidiaries hold themselves out
                     13    as a single entity in providing the infringing Xfinity products and services.
MCKOOL SMITH, P.C.




                     14    Comcast’s various Xfinity services are centrally advertised, documented, and
                     15    explained on the website www.xfinity.com. On information and belief after
                     16    reasonable investigation, the Comcast Regional Subsidiaries use identical contracts
                     17    and other documents in the provision of the infringing Comcast Xfinity products and
                     18    services that Comcast Corporation and the Regional Subsidiaries generate and
                     19    approve. For example, Comcast Xfinity TV services have the same “Residential
                     20    Services Policies” for residential customers regardless of their location.20
                     21            71.    On information and belief after reasonable investigation, acting through
                     22    one or more of its officers and/or directors, Comcast Corporation has: (a) approved
                     23    and authorized the Regional Subsidiaries’ development of the technology and
                     24    infrastructure necessary to offer the Xfinity service to the consuming public;
                     25    (b) approved and authorized capital expenditures by the Regional Subsidiaries as
                     26
                          20
                                   See Xfinity Terms of Service, XFINITY, http://my.xfinity.com/terms/ (last visited Apr. 18,
                     27   2019).
                     28                                                22
                                                         COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 24 of 52 Page ID #:24



                     1    necessary to provide the Xfinity service to consumers; and/or (c) authorized and
                     2    directed the Regional Subsidiaries to provide the Xfinity service under the Comcast
                     3    brand to consumers in their operating areas. Comcast Corporation further directed
                     4    and controlled the activities of the Regional Subsidiaries. In doing so, Comcast
                     5    Corporation (together with the remaining Defendants) actively induced the
                     6    infringement of the Regional Subsidiaries.
                     7         72.    Comcast markets the Xfinity service to subscribers of each of the
                     8    Regional Subsidiaries described above and actively solicits their business through
                     9    Comcast’s website.
                     10        73.    Comcast has been involved in the design, testing, and implementation of
                     11   the Xfinity service. Comcast provides overall management and coordination of the
                     12   elements of the network used to deliver Comcast’s Xfinity services, and of the
                     13   Regional Subsidiaries that own and operate those elements.
MCKOOL SMITH, P.C.




                     14        74.    In addition, Comcast has caused and directed at least the Regional
                     15   Subsidiaries to engage in activities, including those activities described above, that
                     16   have resulted in the infringement of one or more claims of the Asserted Patents. In
                     17   performing the activities that, either individually or in combination, have infringed
                     18   one or more claims of the Asserted Patents, the Regional Subsidiaries have acted as
                     19   agents of at least Comcast Corporation, and their infringing activities have been
                     20   within the course and scope of that agency.
                     21        75.    Comcast does not manufacture the STBs it provides to Xfinity
                     22   customers, but it is closely “involved with the design, manufacture, and importation”
                     23   of these Accused Products. Certain Digital Video Receivers and Hardware and
                     24   Software Components Thereof, Inv. No. 337-TA-1001, Initial Determination (June
                     25   27, 2017) (Final Public Version) at 12. Comcast’s X1 STBs are “so tailored” to
                     26   Comcast’s X1 system that “they would not function within another cable operator’s
                     27   system.” Id. (citations omitted).
                     28                                          23
                                                   COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 25 of 52 Page ID #:25



                     1           76.    Comcast STBs contain, or are designed to receive and execute, software
                     2     (including IPG software) enabling a Comcast subscriber to infringe the Asserted
                     3     Patents. The receivers are specifically manufactured to be combined with such
                     4     software for use in Comcast’s service infrastructure. Comcast leases and/or
                     5     otherwise provides to its subscribers these receivers along with user guides and
                     6     manuals describing how to use the receivers and their associated features.
                     7           77.    In addition, Comcast provides mobile applications, such as the Xfinity
                     8     Stream App, for controlling DVR and program guide functionality that only paying
                     9     subscribers to Comcast’s Xfinity services can use. Comcast enables subscribers to
                     10    download and store DVR recordings on their mobile devices using the Xfinity
                     11    Stream App.
                     12          78.    Comcast has engaged in activities that promote the use and distribution
                     13    of the X1 IPG Product and the Xfinity services and thereby encourages the
MCKOOL SMITH, P.C.




                     14    infringement of Rovi’s patents.
                     15          79.    Comcast’s activities include, among others, its instructions for X1
                     16    subscribers on how to infringe Rovi’s patents. For example, Comcast instructs
                     17    subscribers, including on its website and through instructional videos, on how to
                     18    “Store Hundreds of Shows” and access a directory of their recordings “by selecting
                     19    Saved on the Xfinity menu.”21 Comcast further instructs its X1 subscribers on the
                     20    use of Cloud DVR,22 restarting a program from the beginning after tuning to a
                     21    channel,23 the X1 Sports App,24 AnyRoom DVR configurations,25 and X1
                     22   21
                                  X1 DVR Services Overview, XFINITY, https://www.xfinity.com/support/articles/x1-dvr-
                     23   overview (last visited Apr. 18, 2019); see also X1 DVR and On-Screen Guide Overview Video,
                          XFINITY, https://www.xfinity.com/support/articles/x1-dvr-on-screen-guide-overview (last visited
                     24   Apr. 18, 2019).
                          22
                                  X1 Cloud DVR FAQs, XFINITY, https://www.xfinity.com/support/articles/x1-dvr-cloud-
                     25   technology-general-faqs (last visited Apr. 18, 2019); X1 Cloud DVR Overview, XFINITY,
                          https://www.xfinity.com/support/articles/x1-dvr-with-cloud-technology-available-features (last
                     26   visited Apr. 18, 2019).
                          23
                     27           New This Month On X1: A More Intuitive and Navigable User Experience, COMCAST (May
                          15, 2015), available at https://corporate.comcast.com/comcast-voices/new-this-month-on-x1-a-more-
                     28                                             24
                                                      COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 26 of 52 Page ID #:26



                     1     Applications.26
                     2           80.    Comcast obtains significant quantities of specially designed, unlicensed
                     3     receivers, including STBs, from third parties.
                     4           81.    Over half of Comcast’s 22 million subscribers are on the X1 platform.27
                     5     Comcast has had and continues to have significant involvement in the importation
                     6     and distribution of receivers. Comcast has held itself out as the “supplier” of its
                     7     receivers, including the STBs it distributes to its subscribers. For example, in its
                     8     FCC filing Comcast made regarding its potential merger with Time Warner,
                     9     Comcast repeatedly referred to “Comcast-supplied set-top boxes,” and characterized
                     10    STBs used in connection with the X1 platform as “Comcast’s.”28
                     11          82.    These Comcast receivers contain, or are designed to receive and execute,
                     12    software (including IPG software) enabling features such as: X1 DVR directories,
                     13    X1 Cloud DVR, the X1 Sports App, AnyRoom DVR, and X1 Applications. Comcast
MCKOOL SMITH, P.C.




                     14    designs the infringing IPG software that is loaded onto such receivers (and for which
                     15    purpose such receivers were designed).
                     16          83.    Similarly, Comcast “develop[s]” and “deploy[s]” the infringing software
                     17    that is loaded onto the X1 broadband gateways (and for which such gateways were
                     18
                     19
                          intuitive-and-navigable-user-experience (last visited Apr. 18, 2019).
                     20   24
                                  See Access and Watch Games on the X1 Sports App, XFINITY,
                          https://www.xfinity.com/support/articles/x1-sports-app-watch-games (last visited Apr. 18, 2019).
                     21   25
                                  X1 TV Box Comparison – DVR vs. Non-DVR, XFINITY,
                     22   https://www.xfinity.com/support/articles/x1-hub-vs-companion-box (last visited Apr. 18, 2019).
                          26
                                  X1 Apps on Your TV, XFINITY, https://www.xfinity.com/support/articles/dashboard-for-
                     23   xfinity-tv-on-the-x1-platform (last visited Apr. 18, 2019).
                          27
                     24           David Hayes, Comcast X1 Subscribers Can Get Epix In Early 2018 Under New Distribution
                          Deal, DEADLINE (Nov. 28, 2017, 9:33 AM), http://deadline.com/2017/11/comcast-x1-subscribers-
                     25   get-epix-in-early-2018-under-new-distribution-deal-1202215657/ (last visited Apr. 18, 2019).
                          28
                     26            See generally In re Comcast Corp., MB Dkt. No. 14-57, Opp’n to Pets. to Deny & Resp. to
                          Comments (Sept. 23, 2014), available at http://apps.fcc.gov/ecfs/document/view?id=7522909787
                     27   (last visited Apr. 18, 2019).
                     28                                              25
                                                       COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 27 of 52 Page ID #:27



                     1     designed).29
                     2            84.     Xfinity products and services are provided to consumers through the
                     3     coordinated and combined participation of Comcast and/or entities under Comcast’s
                     4     instruction, direction, and/or control.
                     5     V.     COMCAST REFUSES TO RENEW ITS LICENSE—
                     6            NOTWITHSTANDING LITIGATION AND FINDINGS OF
                     7            INFRINGEMENT OF CERTAIN ROVI PATENTS
                     8            85.     On April 1, 2016, Rovi sued Comcast in two district court actions for
                     9     infringing various patents not asserted here. One of those actions is stayed in the
                     10    Southern District of New York (Case No. 1:16-cv-09826). The other action is
                     11    partially stayed in the Southern District of New York while proceeding on certain
                     12    claims. (Case No. 1:16-cv-09278). On April 6, 2016, Rovi brought an enforcement
                     13    action against Comcast in the ITC for importing products that infringe certain
MCKOOL SMITH, P.C.




                     14    patents not asserted here. In November 2017, the Commission found that Comcast’s
                     15    X1 STBs infringed two of those patents, excluded future imports of these boxes, and
                     16    ordered Comcast not to import or distribute infringing products. See generally In re
                     17    Certain Digital Video Receivers & Hardware & Software Components Thereof, Inv.
                     18    No. 337-TA-1001, Comm’n Op. (Dec. 6, 2017) (Final Public Version). On January
                     19    10, 2018, Rovi sued Comcast in two district court actions for infringing various
                     20    patents not asserted here. On February 8, 2018, Rovi brought an enforcement action
                     21    against Comcast in the ITC for importing products that infringe these same patents
                     22    (Inv. No. 337-TA-1103). The two district court actions are stayed in the Central
                     23    District of California (Case No. 2:18-cv-00253) and the District of Massachusetts
                     24    (Case No. 1:18-cv-10056) pending the resolution of the enforcement action in the
                     25    ITC.
                     26
                          29
                     27           See Comcast Annual Report 2017 at 3, 21, 41, available at https://www.cmcsa.com/static-
                          files/111ba611-eb85-4edc-9000-3907c84697d8.
                     28                                             26
                                                      COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 28 of 52 Page ID #:28



                     1         86.    On January 14, 2019, Rovi once Comcast in this District. This action is
                     2    pending in the Central District of California (Case No. 2:19-cv-00275). Despite the
                     3    ITC’s orders and the currently pending actions, Comcast refuses to renew its License
                     4    to Rovi’s portfolio. Comcast continues to make, use, sell, offer to sell, lease, offer to
                     5    lease, import, and distribute products that infringe Rovi’s patents, including the
                     6    Asserted Patents. Comcast continues to violate Rovi’s intellectual property rights
                     7    with impunity and use Rovi’s technology for free while all of Comcast’s competitors
                     8    agree to pay a reasonable price for a license to Rovi’s valuable patent portfolio.
                     9                               FIRST CLAIM FOR RELIEF
                     10                  INFRINGEMENT OF U.S. PATENT NO. 8,001,564
                     11        87.    Plaintiff realleges and incorporates by reference the allegations of
                     12   paragraphs 1-86 of this Complaint.
                     13        88.    The ’564 Patent is valid and enforceable under United States Patent
MCKOOL SMITH, P.C.




                     14   Laws.
                     15        89.    Rovi Guides, Inc., owns, by assignment, all right, title, and interest in
                     16   and to the ’564 Patent, including the right to collect for past damages.
                     17        90.    A certified copy of the ’564 Patent is attached as Exhibit A.
                     18                                      The ʼ564 Patent
                     19        91.    The ’564 Patent describes, among other things, a system and method for
                     20   digitally storing programs and associated program data using an interactive program
                     21   guide. The ’564 Patent discloses digitally storing programs and associated program
                     22   data and maintaining a directory of the digitally stored associated program data
                     23   using an interactive television program guide. The invention allows for an
                     24   interactive television program guide with more advanced features than would be
                     25   possible with analog storage. This also allows users to navigate and interact with
                     26   digitally stored programs and associated program data.
                     27
                     28                                          27
                                                   COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 29 of 52 Page ID #:29



                     1                                      ʼ564 Patent Allegations
                     2           92.    Comcast markets the infringing functionality as X1 DVR.30 Comcast
                     3     provides the Xfinity System to subscribers, which includes directories of digitally
                     4     stored programs (the ʼ564 Accused Products). Comcast performs the methods
                     5     claimed in the ʼ564 Patent by digitally storing programs and associated program data
                     6     and maintaining directories using the X1 IPG.
                     7           93.    Comcast has infringed and is infringing, individually and/or jointly,
                     8     either literally or under the doctrine of equivalents, at least claims 1-4 and 12-15 of
                     9     the ’564 Patent in violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly,
                     10    by making, using, offering for sale/lease, leasing, distributing in the United States,
                     11    and/or importing into the United States without authority or license, STBs, including
                     12    without limitation, one or more of the Accused Products (ʼ564 Accused Products)
                     13    and associated software (including at least the Xfinity-branded IPG and mobile
MCKOOL SMITH, P.C.




                     14    applications) that are used to infringe one or more claims of the ʼ564 Patent. On
                     15    information and belief after reasonable investigation, each of the ʼ564 Accused
                     16    Products are designed to be and are used with each other and Comcast’s servers to
                     17    digitally store programs and associated program data and maintain a directory of the
                     18    digitally stored program data using the IPG.
                     19          94.    Comcast has been, and currently is, an active inducer of infringement of
                     20    one or more claims of the ʼ564 Patent under 35 U.S.C. § 271(b). On information and
                     21    belief after reasonable investigation, one or more of the ʼ564 Accused Products of
                     22    Comcast directly and/or indirectly infringe (by induced infringement) one or more
                     23    claims of the ʼ564 Patent, literally and/or under the doctrine of equivalents.
                     24          95.    Comcast has had actual knowledge of the ʼ564 Patent since at least
                     25    September 23, 2014, when Rovi provided claim charts to Comcast mapping the
                     26
                          30
                                 X1 DVR Services Overview, XFINITY, https://www.xfinity.com/support/articles/x1-dvr-
                     27   overview (last visited Apr. 18, 2019),
                     28                                             28
                                                      COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 30 of 52 Page ID #:30



                     1     Defendants’ products to the ʼ564 Patent.
                     2           96.    Rovi again provided Comcast notice of the ʼ564 Patent by identifying
                     3     the ʼ564 Patent in a list of Rovi patents sent to Comcast in April 2015.
                     4           97.    This Complaint also serves as notice to Comcast of the ʼ564 Patent and
                     5     its infringement.
                     6           98.    Comcast intentionally encourages and aids at least service providers and
                     7     end-user subscribers to directly infringe the ʼ564 Patent.
                     8           99.    Comcast provides the ʼ564 Accused Products and instructions to Xfinity
                     9     subscribers so that subscribers will use the ʼ564 Accused Products in a directly
                     10    infringing manner. Comcast markets the Xfinity System by touting the digital
                     11    storage capacity of X1 DVRs. For example, Comcast advertises that X1 DVRs can
                     12    digitally record “50 total hours” of programming.31 Comcast instructs subscribers,
                     13    including on its website and through instructional videos, on how to “Store
MCKOOL SMITH, P.C.




                     14    Hundreds of Shows” and access a directory of their recordings “by selecting Saved
                     15    on the Xfinity menu.”32 Comcast markets the Xfinity System to subscribers by
                     16    touting the “X1 Cloud DVR” to “[a]ll X1 customers with DVR service in launched
                     17    areas.”33 Comcast advertises that subscribers can access recordings stored on remote
                     18    servers “on mobile devices with the Xfinity Stream app, or on a computer” and can
                     19    stream DVR recordings on “up to five devices in and out of your home.”34 Comcast
                     20    also provides instructions to its subscribers on how to use the functionality of the
                     21
                     22   31
                                  X1 DVR Services Overview, XFINITY, https://www.xfinity.com/support/articles/x1-dvr-
                     23   overview (last visited Apr. 18, 2019),
                          32
                                  Id; see also X1 DVR and On-Screen Guide Overview Video, XFINITY,
                     24   https://www.xfinity.com/support/articles/x1-dvr-on-screen-guide-overview (last visited Apr. 18,
                          2019).
                     25   33
                                  X1 Cloud DVR FAQs, XFINITY, https://www.xfinity.com/support/articles/x1-dvr-cloud-
                     26   technology-general-faqs (last visited Apr. 18, 2019).
                          34
                                  Id.; X1 Cloud DVR Overview, XFINITY, https://www.xfinity.com/support/articles/x1-dvr-
                     27   with-cloud-technology-available-features (last visited Apr. 18, 2019).
                     28                                              29
                                                       COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 31 of 52 Page ID #:31



                     1     ’564 Patent on its website.35
                     2           100. For example, a claim chart applying independent claims 1 and 12 of the
                     3     ’564 Patent to the Accused Products (as defined herein, which include related
                     4     hardware and software components) with a mobile application and/or Comcast X1
                     5     STB operating Comcast Xfinity X1 software is attached as Exhibit B. This chart is
                     6     an exemplary chart representative of the infringing operation of all set-top box
                     7     Accused Products, which operate the Comcast Xfinity X1 software to provision both
                     8     Cloud and local DVR services.
                     9           101. Comcast’s subscribers directly infringe the ’564 Patent by using the
                     10    Accused Products in their intended manner. With full knowledge of the ʼ564 Patent,
                     11    Comcast induces such infringement by providing the Accused Products and
                     12    instructions to enable and facilitate infringement. On information and belief,
                     13    Comcast specifically intends that its actions will result in infringement of the ’564
MCKOOL SMITH, P.C.




                     14    Patent or has taken deliberate action to avoid learning of infringement.
                     15          102. With full knowledge of the ’564 Patent, then, Comcast intentionally
                     16    encourages and aids at least service-providers and end-user subscribers to directly
                     17    infringe the ’564 Patent.
                     18          103. Additional allegations regarding Comcast’s knowledge of the ʼ564
                     19    Patent and willful infringement will likely have evidentiary support after a
                     20    reasonable opportunity for discovery.
                     21          104. Comcast’s infringement of the ʼ564 Patent is willful and deliberate,
                     22    entitling Rovi to enhanced damages and attorneys’ fees.
                     23          105. Comcast’s infringement of the ʼ564 Patent is exceptional and entitles
                     24    Rovi to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
                     25
                          35
                                  See X1 Cloud DVR FAQs, XFINITY, https://www.xfinity.com/support/articles/x1-dvr-cloud-
                     26   technology-general-faqs (last visited Apr. 18, 2019); X1 Cloud DVR Overview, XFINITY,
                          https://www.xfinity.com/support/articles/x1-dvr-with-cloud-technology-available-features (last
                     27   visited Apr. 18, 2019).
                     28                                              30
                                                       COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 32 of 52 Page ID #:32



                     1    § 285.
                     2         106. Rovi has been damaged by Comcast’s infringement of the ʼ564 Patent
                     3    and will continue to be damaged unless Comcast is enjoined by this Court. Rovi has
                     4    suffered and continues to suffer irreparable injury for which there is no adequate
                     5    remedy at law. The balance of hardships favors Rovi, and public interest is not
                     6    disserved by an injunction.
                     7         107. Rovi is entitled to recover from Comcast all damages that Rovi has
                     8    sustained as a result of Comcast’s infringement of the ʼ564 Patent, including without
                     9    limitation, lost profits and not less than a reasonable royalty.
                     10                             SECOND CLAIM FOR RELIEF
                     11                  INFRINGEMENT OF U.S. PATENT NO. 7,779,445
                     12        108. Plaintiff realleges and incorporates by reference the allegations of
                     13   paragraphs 1-107 of this Complaint.
MCKOOL SMITH, P.C.




                     14        109. The ’445 Patent is valid and enforceable under United States Patent
                     15   Laws.
                     16        110. Rovi Guides, Inc., owns, by assignment, all right, title, and interest in
                     17   and to the ’445 Patent, including the right to collect for past damages.
                     18        111. A certified copy of the ’445 Patent is attached as Exhibit C.
                     19                                       The ʼ445 Patent
                     20        112. The ’445 Patent describes, among other things, the recording of
                     21   broadcast television programs on servers remote to users. The ’445 Patent discloses
                     22   selectively recording a subset of broadcast programs on a server remote to users
                     23   based on retention criteria and providing users with access to programs recorded on
                     24   the server during a retention period. The invention allows for the use of network-
                     25   based equipment to provide recording functionality, centralized storage, and
                     26   program access to multiple user equipment. The ʼ445 Patent also discloses removing
                     27   recorded broadcast programs from storage on the server after a retention period,
                     28                                           31
                                                    COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 33 of 52 Page ID #:33



                     1     which allows for efficient use of centralized video recording.
                     2                                        ʼ445 Patent Allegations
                     3           113. Comcast markets the infringing functionality as Restart and Instant on
                     4     Demand.36 Comcast provides the Xfinity System to subscribers, which includes the
                     5     provision of broadcast programs selectively recorded on the storages of servers
                     6     remote to X1 subscriber equipment (the ʼ445 Accused Products). On information
                     7     and belief after reasonable investigation, Comcast performs the methods claimed in
                     8     the ʼ445 Patent by selectively recording, storing, providing access to, and removing
                     9     broadcast programs with servers remote from X1 subscriber equipment.
                     10          114. Comcast has infringed and is infringing, individually and/or jointly,
                     11    either literally or under the doctrine of equivalents, at least claims 1-11 and 15-24 of
                     12    the ’445 Patent in violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly,
                     13    by making, using, offering for sale/lease, leasing, distributing in the United States,
MCKOOL SMITH, P.C.




                     14    and/or importing into the United States without authority or license, STBs, including
                     15    without limitation, one or more of the Accused Products (ʼ445 Accused Products)
                     16    and associated software (including at least the Xfinity branded IPG and mobile
                     17    applications) that are used to infringe one or more claims of the ʼ445 Patent. On
                     18    information and belief after reasonable investigation, each of the ʼ445 Accused
                     19    Products are designed to be and are used with each other and Comcast’s servers to
                     20    access and provision broadcast programs selectively recorded on the storages of
                     21    servers remote to X1 subscriber equipment.
                     22          115. Comcast is currently an active inducer of infringement of one or more
                     23    claims of the ʼ445 Patent under 35 U.S.C. § 271(b). On information and belief after
                     24    reasonable investigation, one or more of the ʼ445 Accused Products of Comcast
                     25
                          36
                                  See, e.g., New This Month On X1: A More Intuitive and Navigable User Experience,
                     26   COMCAST (May 15, 2015), https://corporate.comcast.com/comcast-voices/new-this-month-on-x1-a-
                          more-intuitive-and-navigable-user-experience (describing a feature that “allows users to quickly and
                     27   easily restart a program from the beginning” after tuning to a channel).
                     28                                              32
                                                       COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 34 of 52 Page ID #:34



                     1     directly and/or indirectly infringe (by induced infringement) one or more claims of
                     2     the ʼ445 Patent, literally and/or under the doctrine of equivalents.
                     3          116. Rovi provided Comcast notice of the ʼ445 Patent by identifying the ʼ445
                     4     Patent in a list of Rovi patents sent to Comcast in April 2015.
                     5          117. This Complaint also serves as notice to Comcast of the ʼ445 Patent and
                     6     its infringement.
                     7          118. Comcast intentionally encourages and aids at least service providers and
                     8     end-user subscribers to directly infringe the ʼ445 Patent.
                     9          119. Comcast provides the Accused Products and instructions to Xfinity
                     10    subscribers so that its subscribers will use the Accused Products in a directly
                     11    infringing manner. Comcast markets the Xfinity System to subscribers by touting,
                     12    for example, that the X1 Platform can “quickly and easily restart a program from the
                     13    beginning” after tuning to a channel.37 Comcast advertises that X1 subscribers can
MCKOOL SMITH, P.C.




                     14    restart sporting matches from the beginning while the matches are “still in
                     15    progress.”38 Comcast provides instructions to its subscribers on how to use the
                     16    functionality of the ’445 Patent on its website as well.39
                     17         120. For example, a claim chart applying independent claims 1 and 15 of the
                     18    ’445 Patent to the Accused Products (as defined herein, which include related
                     19    hardware and software components) with a mobile application and/or Comcast X1
                     20    STB operating Comcast Xfinity X1 software can be found at Exhibit D. This chart is
                     21    an exemplary chart representative of the infringing operation of all set-top box
                     22
                          37
                     23           New This Month On X1: A More Intuitive and Navigable User Experience, COMCAST (May
                          15, 2015), https://corporate.comcast.com/comcast-voices/new-this-month-on-x1-a-more-intuitive-
                     24   and-navigable-user-experience (last visited Apr. 18, 2019).
                          38
                                  An Unparalleled World Cup Experience for Bicultural Fans, COMCAST (Jun. 15, 2018),
                     25   https://corporate.comcast.com/stories/comcast-to-offer-the-most-advanced-and-comprehensive-
                          bicultural-viewing-experience-for-the-2018-fifa-world-cup (last visited Apr. 18, 2019).
                     26   39
                                  See New This Month On X1: A More Intuitive and Navigable User Experience, COMCAST
                          (May 15, 2015), https://corporate.comcast.com/comcast-voices/new-this-month-on-x1-a-more-
                     27   intuitive-and-navigable-user-experience (last visited Apr. 18, 2019).
                     28                                            33
                                                     COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 35 of 52 Page ID #:35



                     1    Accused Products, which operate the Comcast Xfinity X1 software in the same
                     2    manner.
                     3         121. Comcast’s subscribers directly infringe the ’445 Patent by using the
                     4    Accused Products in their intended manner. With full knowledge of the ʼ445 Patent,
                     5    Comcast induces such infringement by providing the Accused Products and
                     6    instructions to enable and facilitate infringement. On information and belief,
                     7    Comcast specifically intends that its actions will result in infringement of the ’445
                     8    Patent or has taken deliberate action to avoid learning of infringement.
                     9         122. With full knowledge of the ’445 Patent, then, Comcast intentionally
                     10   encourages and aids at least service-providers and end-user subscribers to directly
                     11   infringe the ’445 Patent.
                     12        123. Additional allegations regarding Comcast’s knowledge of the ʼ445
                     13   Patent will likely have evidentiary support after a reasonable opportunity for
MCKOOL SMITH, P.C.




                     14   discovery.
                     15        124. Comcast’s infringement of the ʼ445 Patent is exceptional and entitles
                     16   Rovi to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
                     17   § 285.
                     18        125. Rovi has been damaged by Comcast’s infringement of the ʼ445 Patent
                     19   and will continue to be damaged unless Comcast is enjoined by this Court. Rovi has
                     20   suffered and continues to suffer irreparable injury for which there is no adequate
                     21   remedy at law. The balance of hardships favors Rovi, and public interest is not
                     22   disserved by an injunction.
                     23        126. Rovi is entitled to recover from Comcast all damages that Rovi has
                     24   sustained as a result of Comcast’s infringement of the ʼ445 Patent, including without
                     25   limitation, lost profits and not less than a reasonable royalty.
                     26
                     27
                     28                                             34
                                                      COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 36 of 52 Page ID #:36



                     1                                  THIRD CLAIM FOR RELIEF
                     2                     INFRINGEMENT OF U.S. PATENT NO. 7,386,871
                     3           127. Plaintiff realleges and incorporates by reference the allegations of
                     4     paragraphs 1-126 of this Complaint.
                     5           128. The ’871 Patent is valid and enforceable under United States Patent
                     6     Laws.
                     7           129. Rovi Guides, Inc., owns, by assignment, all right, title, and interest in
                     8     and to the ’871 Patent, including the right to collect for past damages.
                     9           130. A certified copy of the ’871 Patent is attached as Exhibit E.
                     10                                          The ’871 Patent
                     11          131. The ’871 Patent describes, among other things, methods for using an
                     12    interactive television program guide “implemented at least partially on user
                     13    television equipment” to receive, store, and display both program listings and real-
MCKOOL SMITH, P.C.




                     14    time data. The ’871 Patent discloses receiving programs listings data and real-time
                     15    data with an interactive television program guide. The ʼ871 Patent also discloses
                     16    receiving the real-time data from a source of real-time data and storing the real-time
                     17    data. This invention allows for advanced program guide features based on real-time
                     18    data such as sports scores. Real-time data may be retrieved and displayed or
                     19    provided as part of updated programs listings information.
                     20                                      ʼ871 Patent Allegations
                     21          132. Comcast markets the infringing functionality as X1 Applications.40 On
                     22    information and belief after reasonable investigation, Comcast performs the methods
                     23    claimed in the ʼ871 Patent by, for example, receiving, providing, and displaying
                     24    program listing and real-time data with an IPG.
                     25          133. Comcast has infringed and is infringing, individually and/or jointly,
                     26
                          40
                                  X1 Apps on Your TV, XFINITY, https://www.xfinity.com/support/articles/dashboard-for-
                     27   xfinity-tv-on-the-x1-platform (last visited Apr. 18, 2019).
                     28                                             35
                                                      COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 37 of 52 Page ID #:37



                     1     either literally or under the doctrine of equivalents, at least claims 1-19, 21-29, 31-
                     2     36, 38-43, 45-53, 55, and 56 of the ’871 Patent in violation of 35 U.S.C. §§ 271, et
                     3     seq., directly and/or indirectly, by making, using, offering for sale/lease, leasing,
                     4     distributing in the United States, and/or importing into the United States without
                     5     authority or license, STBs, including without limitation, one or more of the Accused
                     6     Products (ʼ871 Accused Products) and associated software (including at least the
                     7     Xfinity branded IPG and mobile applications) that are used to infringe one or more
                     8     claims of the ʼ871 Patent.
                     9           134. Comcast is currently an active inducer of infringement of one or more
                     10    claims of the ʼ871Patent under 35 U.S.C. § 271(b). On information and belief after
                     11    reasonable investigation, one or more of the ʼ871 Accused Products of Comcast
                     12    directly and/or indirectly infringe (by induced infringement) one or more claims of
                     13    the ʼ871 Patent, literally and/or under the doctrine of equivalents.
MCKOOL SMITH, P.C.




                     14          135. Rovi provided Comcast notice of the ʼ871 Patent by identifying the ʼ871
                     15    Patent in a list of Rovi patents sent to Comcast in April 2015.
                     16          136. This Complaint also serves as notice to Comcast of the ʼ871 Patent and
                     17    its infringement.
                     18          137. Comcast intentionally encourages and aids at least service providers and
                     19    end-user subscribers to directly infringe the ʼ871 Patent.
                     20          138. Comcast provides the Accused Products and instructions to Xfinity
                     21    subscribers so that its subscribers will use the Accused Products in a directly
                     22    infringing manner. Comcast markets the Xfinity System to subscribers by, for
                     23    example, touting the X1 Sports App, which provides program listings and real-time
                     24    data for sporting events.41 Comcast markets the X1 Sports App and advertises the
                     25    program listings and real-time data of the X1 Sports App for a range of programs
                     26
                          41
                                  See Access and Watch Games on the X1 Sports App, XFINITY,
                     27   https://www.xfinity.com/support/articles/x1-sports-app-watch-games (last visited Apr. 18, 2019).
                     28                                              36
                                                       COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 38 of 52 Page ID #:38



                     1     including college basketball,42 NFL games,43 NHL games,44 MLB games,45 NCAAF
                     2     games,46 and soccer games.47 Comcast also provides instructions to its subscribers
                     3     on how to use the functionality of the ’871 Patent on its website.48
                     4           139. For example, a claim chart applying independent claims 1, 23, and 34 of
                     5     the ’871 Patent to the Accused Products (as defined herein, which include related
                     6     hardware and software components) can be found at Exhibit F. This chart is an
                     7     exemplary chart representative of the infringing operation of all set-top box Accused
                     8     Products, which operate the Comcast Xfinity X1 software in the same manner.
                     9           140. Comcast’s subscribers directly infringe the ʼ871 Patent by using the
                     10    Accused Products in their intended manner. With full knowledge of the ʼ871 Patent,
                     11    Comcast induces such infringement by providing the Accused Products and
                     12    instructions to enable and facilitate infringement. On information and belief,
                     13    Comcast specifically intends that its actions will result in infringement of the ʼ871
MCKOOL SMITH, P.C.




                     14    Patent or has taken deliberate action to avoid learning of infringement.
                     15          141. With full knowledge of the ʼ871 Patent, then, Comcast intentionally
                     16
                     17   42
                                  College Basketball is Better with X1, XFINITY DISCOVERY HUB,
                          https://www.xfinity.com/hub/tv-video/college-basketball-championship-x1 (last visited Apr, 18
                     18   2019) (advertising that subscribers can use “specific voice commands, such as ‘College Basketball
                          Scores’ to see live scores in the Sports App”).
                     19   43
                                  Get NFL Extras on the X1 Sports App, XFINITY, https://www.xfinity.com/support/articles/x1-
                     20   sports-app-nfl-extras (last visited Apr. 18, 2019).
                          44
                                  Get NHL Extras on the X1 Sports App, XFINITY, https://www.xfinity.com/support/articles/x1-
                     21   sports-app-nhl-extras (last visited Apr. 18, 2019).
                          45
                     22           Get MLB Extras on the X1 Sports App, XFINITY,
                          https://www.xfinity.com/support/articles/x1-sports-app-mlb-extras (last visited Apr. 18, 2019).
                     23   46
                                  Get NCAAF Football Extras on the X1 Sports App, XFINITY,
                          https://www.xfinity.com/support/articles/x1-sports-app-ncaa-football (last visited Apr. 18, 2019).
                     24   47
                                  Access Soccer Extras on the X1 Sports App, XFINITY,
                     25   https://www.xfinity.com/support/articles/x1-sports-app-soccer-extras (last visited Apr. 18, 2019).
                          48
                                  See, e.g., Access and Watch Games on the X1 Sports App, XFINITY,
                     26   https://www.xfinity.com/support/articles/x1-sports-app-watch-games (last visited Apr. 18, 2019); see
                          also Add Your Favorite Teams to the X1 Sports App, XFINITY,
                     27   https://www.xfinity.com/support/articles/x1-sports-app-favorites (last visited Apr. 18, 2019).
                     28                                              37
                                                       COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 39 of 52 Page ID #:39



                     1    encourages and aids at least service-providers and end-user subscribers to directly
                     2    infringe the ʼ871 Patent.
                     3         142. Additional allegations regarding Comcast’s knowledge of the ʼ871
                     4    Patent will likely have evidentiary support after a reasonable opportunity for
                     5    discovery.
                     6         143. Comcast’s infringement of the ʼ871Patent is exceptional and entitles
                     7    Rovi to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
                     8    § 285.
                     9         144. Rovi has been damaged by Comcast’s infringement of the ʼ871 Patent
                     10   and will continue to be damaged unless Comcast is enjoined by this Court. Rovi has
                     11   suffered and continues to suffer irreparable injury for which there is no adequate
                     12   remedy at law. The balance of hardships favors Rovi, and public interest is not
                     13   disserved by an injunction.
MCKOOL SMITH, P.C.




                     14        145. Rovi is entitled to recover from Comcast all damages that Rovi has
                     15   sustained as a result of Comcast’s infringement of the ʼ871 Patent, including without
                     16   limitation, lost profits and not less than a reasonable royalty.
                     17                               FOURTH CLAIM FOR RELIEF
                     18                  INFRINGEMENT OF U.S. PATENT NO. 8,156,528
                     19        146. Plaintiff realleges and incorporates by reference the allegations of
                     20   paragraphs 1-145 of this Complaint.
                     21        147. The ’528 Patent is valid and enforceable under United States Patent
                     22   Laws.
                     23        148. Rovi Guides, Inc., owns, by assignment, all right, title, and interest in
                     24   and to the ’528 Patent, including the right to collect for past damages.
                     25        149. A certified copy of the ’528 Patent is attached as Exhibit G.
                     26                                       The ’528 Patent
                     27        150. The ’528 Patent describes, among other things, an interactive television
                     28                                             38
                                                      COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 40 of 52 Page ID #:40



                     1     system having both a personal video recorder compliant device (e.g., a device having
                     2     an IPG that does not have its own recording functionality but is compatible with a
                     3     personal video recorder device) and a personal video recorder device that has its own
                     4     IPG where the devices work so that the user may use the IPGs seamlessly with the
                     5     personal video recorder functionality. The ’528 Patent discloses systems including a
                     6     personal video recorder compliant device with a first interactive television program
                     7     guide and personal video recorder extensions and a personal video recorder device
                     8     with a second interactive television program guide. The ʼ528 Patent also discloses
                     9     that the first and second interactive television program guides are distinctly
                     10    implemented but provide the same functions on the personal video recorder
                     11    compliant device and the personal video recorder, respectively. The invention allows
                     12    for an interactive television system in which users may use IPG features seamlessly
                     13    on multiple devices with personal video recorder functionality.
MCKOOL SMITH, P.C.




                     14                                      ʼ528 Patent Allegations
                     15          151. Comcast markets the infringing functionality as X1 AnyRoom DVR.49
                     16    On information and belief after reasonable investigation, Comcast provides the
                     17    Xfinity System to subscribers, which includes X1 DVRs and X1 Non-DVRs (the
                     18    ʼ528 Accused Products).50
                     19          152. Comcast has infringed and is infringing, individually and/or jointly,
                     20    either literally or under the doctrine of equivalents, at least claims 1-3, 6, 11-18, 20,
                     21    23-24, 26-27, 29-32, and 34-36 of the ’528 Patent in violation of 35 U.S.C. §§ 271,
                     22    et seq., directly and/or indirectly, by making, using, offering for sale/lease, leasing,
                     23    distributing in the United States, and/or importing into the United States without
                     24    authority or license, STBs, including without limitation, one or more of the Accused
                     25   49
                                  X1 AnyRoom DVR – What it is and How it Works, XFINITY,
                     26   https://www.xfinity.com/support/articles/x1-anyroom-dvr-overview (last visited Apr. 18, 2019).
                          50
                                  See X1 TV Box Comparison – DVR vs. Non-DVR, XFINITY,
                     27   https://www.xfinity.com/support/articles/x1-hub-vs-companion-box (last visited Apr. 18, 2019).
                     28                                              39
                                                       COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 41 of 52 Page ID #:41



                     1     Products (ʼ528 Accused Products) and associated software (including at least the
                     2     Xfinity branded IPG and mobile applications) that are used to infringe one or more
                     3     claims of the ʼ528 Patent. On information and belief after reasonable investigation,
                     4     each of the ʼ528 Accused Products are designed to be and are used with each other
                     5     to support X1 AnyRoom DVR functionality.
                     6           153. Comcast is currently an active inducer of infringement of one or more
                     7     claims of the ʼ528 Patent under 35 U.S.C. § 271(b). On information and belief after
                     8     reasonable investigation, one or more of the ʼ528 Accused Products of Comcast
                     9     directly and/or indirectly infringe (by induced infringement) one or more claims of
                     10    the ʼ528 Patent, literally and/or under the doctrine of equivalents.
                     11          154. Rovi provided Comcast notice of the ʼ528 Patent by identifying the ʼ528
                     12    Patent in a list of Rovi patents sent to Comcast in April 2015.
                     13          155. This Complaint also serves as notice to Comcast of the ʼ528 Patent and
MCKOOL SMITH, P.C.




                     14    its infringement.
                     15          156. Comcast intentionally encourages and aids at least service providers and
                     16    end-user subscribers to directly infringe the ʼ528 Patent.
                     17          157. Comcast provides the Accused Products and instructions to Xfinity
                     18    subscribers so that its subscribers will use the Accused Products in a directly
                     19    infringing manner. Comcast markets the Xfinity System to subscribers as including
                     20    both “X1 DVR TV Boxes” and “X1 Non-DVR TV Boxes,” wherein the X1 Non-
                     21    DVR TV Boxes “can schedule recordings and play back recorded content.”51
                     22    Comcast provides instructions to its subscribers on how to use the functionality of
                     23    the ’528 Patent on its website as well.52
                     24   51
                                  X1 TV Box Comparison – DVR vs. Non-DVR, XFINITY,
                     25   https://www.xfinity.com/support/articles/x1-hub-vs-companion-box (last visited Apr. 18, 2019).
                          52
                                  ANSWERED: Side by side Xfinity X1 TV Box Comparison – DVR vs. Non-DVR, XFINITY
                     26   COMMUNITY FORUM, https://forums.xfinity.com/t5/TV/ANSWERED-Side-by-side-Xfinity-X1-TV-
                          Box-Comparison-DVR-vs/ta-p/2940260?advanced=false&collapse_discussion=true&q=non-
                     27   dvr&search_type=thread (featuring instructions by “ComcastJessie”) (last visited Apr. 18, 2019).
                     28                                             40
                                                      COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 42 of 52 Page ID #:42



                     1         158. For example, a claim chart applying independent claims 1, 17, 27, and
                     2    32 of the ’528 Patent to the Accused Products (as defined herein, which include
                     3    related hardware and software components) can be found at Exhibit H. This chart is
                     4    an exemplary chart representative of the infringing operation of all set-top box
                     5    Accused Products, which operate the Comcast Xfinity X1 software in the same
                     6    manner.
                     7         159. Comcast’s subscribers directly infringe the ʼ528 Patent by using the
                     8    Accused Products in their intended manner. With full knowledge of the ʼ528 Patent,
                     9    Comcast induces such infringement by providing the Accused Products and
                     10   instructions to enable and facilitate infringement. On information and belief,
                     11   Comcast specifically intends that its actions will result in infringement of the ʼ528
                     12   Patent or has taken deliberate action to avoid learning of infringement.
                     13        160. With full knowledge of the ʼ528 Patent, then, Comcast intentionally
MCKOOL SMITH, P.C.




                     14   encourages and aids at least service-providers and end-user subscribers to directly
                     15   infringe the ʼ528 Patent.
                     16        161. Additional allegations regarding Comcast’s knowledge of the ʼ528
                     17   Patent will likely have evidentiary support after a reasonable opportunity for
                     18   discovery.
                     19        162. Comcast’s infringement of the ʼ528 Patent is exceptional and entitles
                     20   Rovi to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
                     21   § 285.
                     22        163. Rovi has been damaged by Comcast’s infringement of the ʼ528 Patent
                     23   and will continue to be damaged unless Comcast is enjoined by this Court. Rovi has
                     24   suffered and continues to suffer irreparable injury for which there is no adequate
                     25   remedy at law. The balance of hardships favors Rovi, and public interest is not
                     26   disserved by an injunction.
                     27        164. Rovi is entitled to recover from Comcast all damages that Rovi has
                     28                                             41
                                                      COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 43 of 52 Page ID #:43



                     1     sustained as a result of Comcast’s infringement of the ʼ528 Patent, including without
                     2     limitation, lost profits and not less than a reasonable royalty.
                     3                                  FIFTH CLAIM FOR RELIEF
                     4                     INFRINGEMENT OF U.S. PATENT NO. 7,301,900
                     5           165. Plaintiff realleges and incorporates by reference the allegations of
                     6     paragraphs 1-165 of this Complaint.
                     7           166. The ’900 Patent is valid and enforceable under United States Patent
                     8     Laws.
                     9           167. Rovi Guides, Inc., owns, by assignment, all right, title, and interest in
                     10    and to the ’900 Patent, including the right to collect for past damages.
                     11          168. A certified copy of the ’900 Patent is attached as Exhibit I.
                     12                                          The ’900 Patent
                     13          169. The ’900 Patent describes, among other things, a multimedia system and
MCKOOL SMITH, P.C.




                     14    methods for client use of the multimedia system. The methods for using the ’900
                     15    Patent’s multimedia system include such things as receiving communications from
                     16    clients wishing to access a network, determining whether a network application is
                     17    already active for the client, and, in response, either: (1) opening a network
                     18    application for the client (if a network application is not already open for the client),
                     19    or (2) acting on behalf of the client through and by the already active network
                     20    application. Various protocols, methods, and systems are described for
                     21    accomplishing these and other objects of the inventions claimed in the ’900 Patent.
                     22                                      ʼ900 Patent Allegations
                     23          170. Comcast markets the infringing functionality as X1 Applications.53 On
                     24    information and belief after reasonable investigation, Comcast provides the Xfinity
                     25    System to subscribers, which includes access to X1 Applications (the ʼ900 Accused
                     26
                          53
                                  X1 Apps on Your TV, XFINITY, https://www.xfinity.com/support/articles/dashboard-for-
                     27   xfinity-tv-on-the-x1-platform (last visited Apr. 18, 2019).
                     28                                             42
                                                      COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 44 of 52 Page ID #:44



                     1    Products).
                     2         171. Comcast has infringed and is infringing, individually and/or jointly,
                     3    either literally or under the doctrine of equivalents, at least claims 1, 3, 4, 8, 10, 11,
                     4    17, 19, 23, 25, and 26 of the ’900 Patent. in violation of 35 U.S.C. §§ 271, et seq.,
                     5    directly and/or indirectly, by making, using, offering for sale/lease, leasing,
                     6    distributing in the United States, and/or importing into the United States without
                     7    authority or license, STBs and broadband gateways, including without limitation,
                     8    one or more of the Accused Products (ʼ900 Accused Products) and associated
                     9    software (including at least the Xfinity branded IPG and mobile applications) that
                     10   are used to infringe one or more claims of the ʼ900 Patent. On information and belief
                     11   after reasonable investigation, each of the ʼ900 Accused Products are designed to be
                     12   and are used with each other and Comcast’s servers to access X1 Applications with
                     13   X1 subscriber equipment.
MCKOOL SMITH, P.C.




                     14        172. Comcast is currently an active inducer of infringement of one or more
                     15   claims of the ʼ900 Patent under 35 U.S.C. § 271(b). On information and belief after
                     16   reasonable investigation, one or more of the ʼ900 Accused Products of Comcast
                     17   directly and/or indirectly infringe (by induced infringement) one or more claims of
                     18   the ʼ900 Patent, literally and/or under the doctrine of equivalents.
                     19        173. This Complaint also serves as notice to Comcast of the ʼ900 Patent and
                     20   its infringement.
                     21        174. Comcast intentionally encourages and aids at least service providers and
                     22   end-user subscribers to directly infringe the ʼ900 Patent.
                     23        175. Comcast provides the Accused Products and instructions to Xfinity
                     24   subscribers so that its subscribers will use the Accused Products in a directly
                     25   infringing manner. Comcast markets the Xfinity system as including applications
                     26   such as Cloud DVR, YouTube, Facebook, Instagram, Horoscopes, Weather,
                     27
                     28                                           43
                                                    COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 45 of 52 Page ID #:45



                     1     Pandora, Stocks, Photos, Netflix, iHeartRadio, Tubi, and more.54 Comcast advertises
                     2     that the Xfinity System includes “primary” STBs that connect to Comcast’s network
                     3     to provide and buffer live TV for “companion” boxes in subscribers’ homes.55
                     4           176. For example, a claim chart applying independent claims 1, 8, 17, and 23
                     5     of the ’900 Patent to the Accused Products (as defined herein, which include related
                     6     hardware and software components) can be found at Exhibit J. This chart is an
                     7     exemplary chart representative of the infringing operation of all set-top box Accused
                     8     Products, which operate the Comcast Xfinity X1 software in the same manner.
                     9           177. Comcast’s subscribers directly infringe the ʼ900 Patent by using the
                     10    Accused Products in their intended manner. With full knowledge of the ʼ900 Patent,
                     11    Comcast induces such infringement by providing the Accused Products and
                     12    instructions to enable and facilitate infringement. On information and belief,
                     13    Comcast specifically intends that its actions will result in infringement of the ʼ900
MCKOOL SMITH, P.C.




                     14    Patent or has taken deliberate action to avoid learning of infringement.
                     15          178. With full knowledge of the ʼ900 Patent, then, Comcast intentionally
                     16    encourages and aids at least service-providers and end-user subscribers to directly
                     17    infringe the ʼ900 Patent.
                     18          179. Additional allegations regarding Comcast’s knowledge of the ʼ900
                     19    Patent will likely have evidentiary support after a reasonable opportunity for
                     20    discovery.
                     21          180. Comcast’s infringement of the ʼ900 Patent is exceptional and entitles
                     22    Rovi to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
                     23
                          54
                     24           X1 Apps on Your TV, XFINITY, https://www.xfinity.com/support/articles/dashboard-for-
                          xfinity-tv-on-the-x1-platform (last visited Apr. 18, 2019).
                     25   55
                                  X1 TV Box Comparison – DVR vs. Non-DVR, XFINITY,
                          https://www.xfinity.com/support/articles/x1-hub-vs-companion-box (last visited Apr. 18, 2019); see
                     26   Wireless TV Box FAQs, XFINITY, https://www.xfinity.com/support/articles/wireless-tv-box-faqs (last
                          visited Apr. 18, 2019) (“Wireless TV Boxes (Xi5 and Xi6) allow you to watch live TV via your in-
                     27   home Xfinity network.”).
                     28                                              44
                                                       COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 46 of 52 Page ID #:46



                     1    § 285.
                     2         181. Rovi has been damaged by Comcast’s infringement of the ʼ900 Patent
                     3    and will continue to be damaged unless Comcast is enjoined by this Court. Rovi has
                     4    suffered and continues to suffer irreparable injury for which there is no adequate
                     5    remedy at law. The balance of hardships favors Rovi, and public interest is not
                     6    disserved by an injunction.
                     7         182. Rovi is entitled to recover from Comcast all damages that Rovi has
                     8    sustained as a result of Comcast’s infringement of the ʼ900 Patent, including without
                     9    limitation, lost profits and not less than a reasonable royalty.
                     10                              SIXTH CLAIM FOR RELIEF
                     11                  INFRINGEMENT OF U.S. PATENT NO. 7,200,855
                     12        183. Plaintiff realleges and incorporates by reference the allegations of
                     13   paragraphs 1-183 of this Complaint.
MCKOOL SMITH, P.C.




                     14        184. The ’855 Patent is valid and enforceable under United States Patent
                     15   Laws.
                     16        185. Rovi Guides, Inc., owns, by assignment, all right, title, and interest in
                     17   and to the ’855 Patent, including the right to collect for past damages.
                     18        186. A certified copy of the ’855 Patent is attached as Exhibit K.
                     19                                       The ’855 Patent
                     20        187. The ’855 Patent describes, among other things, a multimedia system and
                     21   methods for use of the multimedia system. The ’855 Patent describes a multimedia
                     22   system that includes clients, at least one multimedia server, and sources of
                     23   multimedia content. Clients make use of the system to perform actions such as
                     24   changing channels, adjusting the volume, performing trick play actions, and
                     25   activating other features common to television and multimedia systems. The system
                     26   is designed such that channel selection requests and commands are received and
                     27   transmitted, in part, by a shared bus. Various aspects and methods related to the
                     28                                           45
                                                    COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 47 of 52 Page ID #:47



                     1     multimedia system are described and claimed in the ’855 Patent.
                     2                                       ʼ855 Patent Allegations
                     3           188. Comcast markets the infringing functionality as part of the Xfinity X1
                     4     System.56 On information and belief after reasonable investigation, Comcast
                     5     provides the Xfinity System to subscribers, which includes access to different
                     6     channels and sources of content (the ʼ855 Accused Products).
                     7           189. Comcast has infringed and is infringing, individually and/or jointly,
                     8     either literally or under the doctrine of equivalents, all claims of the ʼ855 Patent in
                     9     violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making, using,
                     10    offering for sale/lease, leasing, distributing in the United States, and/or importing
                     11    into the United States without authority or license, STBs and broadband gateways,
                     12    including without limitation, one or more of the Accused Products (ʼ855 Accused
                     13    Products) and associated software (including at least the Xfinity branded IPG and
MCKOOL SMITH, P.C.




                     14    mobile applications) that are used to infringe one or more claims of the ʼ855 Patent.
                     15    On information and belief after reasonable investigation, each of the ʼ855 Accused
                     16    Products are designed to be and are used with each other and Comcast’s servers to
                     17    access X1 Applications with X1 subscriber equipment.
                     18          190. Comcast is currently an active inducer of infringement of one or more
                     19    claims of the ʼ855 Patent under 35 U.S.C. § 271(b). On information and belief after
                     20    reasonable investigation, one or more of the ʼ855 Accused Products of Comcast
                     21    directly and/or indirectly infringe (by induced infringement) one or more claims of
                     22    the ʼ855 Patent, literally and/or under the doctrine of equivalents.
                     23          191. This Complaint also serves as notice to Comcast of the ʼ855 Patent and
                     24    its infringement.
                     25
                          56
                                  See Xfinity Channel Lineup and TV Guide by Comcast, XFINITY,
                     26   https://www.xfinity.com/learn/channel-lineup (last visited Apr. 18, 2019); X1 Apps on Your TV,
                          XFINITY, https://www.xfinity.com/support/articles/dashboard-for-xfinity-tv-on-the-x1-platform (last
                     27   visited Apr. 18, 2019).
                     28                                              46
                                                       COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 48 of 52 Page ID #:48



                     1           192. Comcast intentionally encourages and aids at least service providers and
                     2     end-user subscribers to directly infringe the ʼ855 Patent.
                     3           193. Comcast provides the Accused Products and instructions to Xfinity
                     4     subscribers so that its subscribers will use the Accused Products in a directly
                     5     infringing manner. Comcast markets the X1 Platform to subscribers and describes
                     6     the many different channels and source of content available on the X1 Platform.57
                     7     Comcast provides instructions to its subscribers on how to use the functionality of
                     8     the ’855 Patent on its website as well.58
                     9           194. For example, a claim chart applying independent claims 1, 18, 28, 37,
                     10    and 53 of the ’855 Patent to the Accused Products (as defined herein, which include
                     11    related hardware and software components) can be found at Exhibit L. This chart is
                     12    an exemplary chart representative of the infringing operation of all set-top box
                     13    Accused Products, which operate the Comcast Xfinity X1 software in the same
MCKOOL SMITH, P.C.




                     14    manner.
                     15          195. Comcast’s subscribers directly infringe the ’855 Patent by using the
                     16    Accused Products in their intended manner. With full knowledge of the ’855 Patent,
                     17    Comcast induces such infringement by providing the Accused Products and
                     18    instructions to enable and facilitate infringement. On information and belief,
                     19
                          57
                     20           See Xfinity Channel Lineup and TV Guide by Comcast, XFINITY,
                          https://www.xfinity.com/learn/channel-lineup (last visited Apr. 18, 2019); Premium and Multiplex
                     21   Channels Available from Comcast, XFINITY, https://www.xfinity.com/support/articles/premium-
                          channels (last visited Apr. 18, 2019); Xfinity Stream, XFINITY, https://www.xfinity.com/stream/ (last
                     22   visited Apr. 18, 2019); Verizon FiOS vs. Comcast: Compare Xfinity Internet & TV, XFINITY,
                          https://www.xfinity.com/compare/comcast-xfinity-vs-verizon-fios (last visited Apr. 18, 2019); The
                     23   Definitive Review of the Xfinity X1 from Comcast, XFINITY, https://www.cabletv.com/blog/xfinity-
                          x1-review/ (last visited Apr. 18, 2019); Using Xfinity X1 to Stream the Best Movies & Shows on
                     24   Netflix, XFINITY, https://www.xfinity.com/hub/tv-video/netflix-on-x1 (last visited Apr. 18, 2019).
                          58
                                  See Xfinity X1 Remote Control Tips and Guide | Xfinity, XFINITY,
                     25   https://www.xfinity.com/tips/xfinity-x1-remote-tips-and-tricks (last visited Apr. 18, 2019); Use the
                          Xfinity TV Remote App to Change the Channel, XFINITY,
                     26   https://www.xfinity.com/support/articles/tune-tv-xfinity-remote (last visited Apr. 18, 2019); Learn to
                          Navigate Your X1 Guide, XFINITY, https://www.xfinity.com/support/articles/x1-guide-how-to-
                     27   navigate-in-the-guide (last visited Apr. 18, 2019).
                     28                                               47
                                                        COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 49 of 52 Page ID #:49



                     1    Comcast specifically intends that its actions will result in infringement of the ’855
                     2    Patent or has taken deliberate action to avoid learning of infringement.
                     3         196. With full knowledge of the ’855 Patent, then, Comcast intentionally
                     4    encourages and aids at least service-providers and end-user subscribers to directly
                     5    infringe the ’855 Patent.
                     6         197. Additional allegations regarding Comcast’s knowledge of the ’855
                     7    Patent will likely have evidentiary support after a reasonable opportunity for
                     8    discovery.
                     9         198. Comcast’s infringement of the ’855 Patent is exceptional and entitles
                     10   Rovi to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
                     11   § 285.
                     12        199. Rovi has been damaged by Comcast’s infringement of the ’855 Patent
                     13   and will continue to be damaged unless Comcast is enjoined by this Court. Rovi has
MCKOOL SMITH, P.C.




                     14   suffered and continues to suffer irreparable injury for which there is no adequate
                     15   remedy at law. The balance of hardships favors Rovi, and public interest is not
                     16   disserved by an injunction.
                     17        200. Rovi is entitled to recover from Comcast all damages that Rovi has
                     18   sustained as a result of Comcast’s infringement of the ’855 Patent, including without
                     19   limitation, lost profits and not less than a reasonable royalty.
                     20                                   PRAYER FOR RELIEF
                     21        WHEREFORE, Rovi prays for a judgment in its favor and against Comcast
                     22   and respectfully requests the following relief:
                     23        1.      A judgment declaring that Comcast has infringed one or more claims of
                     24   each of the Asserted Patents in this litigation pursuant to 35 U.S.C. §§ 271(a) and/or
                     25   271(b);
                     26        201. An injunction pursuant to 35 U.S.C. § 283 permanently enjoining
                     27   Comcast, its officers, directors, attorneys, agents, servants, employees, parties in
                     28                                             48
                                                      COMPLAINT FOR PATENT INFRINGEMENT
                     Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 50 of 52 Page ID #:50



                     1    privity with, and all persons in active concert or participation with, any of the
                     2    foregoing, from continued acts of infringement, contributing to infringement, or
                     3    inducing infringement of the Asserted Patents in this litigation;
                     4          202. A judgment requiring Comcast to make an accounting of damages
                     5    resulting from Comcast’s infringement of the Asserted Patents in this litigation;
                     6          203. A judgment awarding Rovi its damages resulting from Comcast’s
                     7    infringement of the Asserted Patents in this litigation, and increasing such damages
                     8    pursuant to 35 U.S.C. § 284 because of the willful and deliberate nature of
                     9    Comcast’s conduct;
                     10         204. A judgment requiring Comcast to pay Rovi costs, expenses, and pre-
                     11   judgment and post-judgment interest for Comcast’s infringement of each of the
                     12   Asserted Patents in this litigation;
                     13         205. A judgment finding that this is an exceptional case and awarding Rovi’s
MCKOOL SMITH, P.C.




                     14   attorneys’ fees pursuant to 35 U.S.C. § 285; and
                     15         206. Such other relief as the Court deems just and proper.
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28                                           49
                                                    COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 51 of 52 Page ID #:51



 1   DATED: April 22, 2019                    Respectfully submitted,
2                                             MCKOOL           H, P.C.

 3

4

 5                                            RODERICK         DORMAN
                                              ATTORNEYS FOR PLAINTIFF
 6
                                              ROVI GUIDES, INC.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                         50
28
                           COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-03096-AG-FFM Document 1 Filed 04/22/19 Page 52 of 52 Page ID #:52



 1                               DEMAND FOR JURY TRIAL

 2           In accordance with Rule 38 of the Federal Rules of Civil Procedure and Local

 3   Rule CV-38-1, Plaintiff respectfully demands a jury trial of all issues triable to a
 4   jury.
 5   DATED: April 22, 2019                         Respectfully submitted,
 6                                                 MCKOOL SMITH, P.C.

 7

 8                                                 BY

 9                                                 RODERICK'G. DORMAN
                                                   ATTORNEYS FOR PLAINTIFF
10
                                                   ROVI GUIDES, INC.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                              51
28
                                COMPLAINT FOR PATENT INFRINGEMENT
